Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 1 of 52 PageID #:9




   EXHIBIT A
Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 2 of 52 PageID #:10

                                                                        Service of Process
                                                                        Transmittal
                                                                        06/03/2021
                                                                        CT Log Number 539669779
TO:     Ronald Steranko
        Yokohama Tire Corporation
        ONE MACARTHUR PLACE, SUITE 800
        SANTA ANA, CA 92707

RE:     Process Served in Illinois

FOR:    Yokohama Tire Corporation (Domestic State: CA)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                 Wesley Swindle and Renee Swindle, Pltfs. vs. Yokohama Tire Corporation, etc., et
                                 al., Dfts.
DOCUMENT(S) SERVED:              -
COURT/AGENCY:                    None Specified
                                 Case # 2021L005423
NATURE OF ACTION:                Product Liability Litigation - Personal Injury
ON WHOM PROCESS WAS SERVED:      C T Corporation System, Chicago, IL
DATE AND HOUR OF SERVICE:        By Process Server on 06/03/2021 at 03:31
JURISDICTION SERVED :            Illinois
APPEARANCE OR ANSWER DUE:        None Specified
ATTORNEY(S) / SENDER(S):         None Specified
ACTION ITEMS:                    CT has retained the current log, Retain Date: 06/03/2021, Expected Purge Date:
                                 06/13/2021

                                 Image SOP

                                 Email Notification, Michelle Riemersma michelle.riemersma@yokohamatire.com

                                 Email Notification, Tom Masuguchi thomas.masuguchi@yokohamatire.com

                                 Email Notification, Ronald Steranko ron.steranko@yokohamatire.com

                                 Email Notification, Gerhard Veldman gerhard.veldman@yokohamatire.com
                                 Email Notification, Thomas Kenny thomas.kenny@yokohamatire.com

REGISTERED AGENT ADDRESS:        C T Corporation System
                                 208 South LaSalle Street
                                 Suite 814
                                 Chicago, IL 60604
                                 866-331-2303
                                 CentralTeam1@wolterskluwer.com




                                                                        Page 1 of 2 / DN
Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 3 of 52 PageID #:11

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    06/03/2021
                                                                                                    CT Log Number 539669779
TO:         Ronald Steranko
            Yokohama Tire Corporation
            ONE MACARTHUR PLACE, SUITE 800
            SANTA ANA, CA 92707

RE:         Process Served in Illinois

FOR:        Yokohama Tire Corporation (Domestic State: CA)




The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / DN
            Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 4 of 52 PageID #:12


                                                                     0.Wolters Kluwer

                             PROCESS SERVER DELIVERY DETAILS




Date:                           Thu, Jun 3, 2021

Server Name:                    Sheriff Drop




Entity Served                   YOKOHAMA TIRE CORPORATION

Case Number                     2021L005423

J urisdiction                   IL




                                         P 1
                                                        Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 5 of 52 PageID #:13
                                             Summons - Alias Summons                                                                           1 111111 1 1 1 111111111111411111111111111
                                                                                                                                                                   1   0 2 7        -
                                                                        IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                                             Wesley Swindle and Renee Swindle                                        2021L005423
                                                                                                               No.
                                                                         V.                                               Defendant Address:
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                             Yokohama Tire Corporation a/k/a Yokohama, et al                              Yokohama Tire Corporation
                                                                                                                          R/A CT Corporation System
                                                                                                                          208 S. LaSalle St, Suite 814
                                                                                                                          Chicago, Illinois 60604




                                                                            ['SUMMONS ['ALIAS - SUMMONS
                                             To each defendant:
                                               YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto
                                             attached, or otherwise file your appearance, and pay the required fee, in the Office of the Clerk of this Court at the
                                             following location:
                                                   2Richard J. Daley Center, 50 W. Washington, Room 801                             ,Chicago, Illinois 60602
                                                 [   'District 2 - Skokie         D District 3 - Rolling Meadows           LIDistrict 4 - Maywood
                                                      5600 Old Orchard Rd.           2121 Euclid 1500                        Maybrook Ave.
                                                      Skokie, IL 60077               Rolling Meadows,IL 60008                Maywood,IL 60153
                                                   LI District 5 - Bridgeview     D  District 6 - Markham                 ORichard J. Daley Center
                                                      10220 S. 76th Ave.             16501 S. Kedzie Pkwy.                   50 W. Washington, LL-01
                                                      Bridgeview, IL 60455           Markham, IL 60428                       Chicago, IL 60602
                                             You must file within 30 days after service of this Summons, not counting the day of service.

                                             IF YOU FAIL TO DO SO, A JUDGMENT BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE
                                             RELIEF REQUESTED lN THE COMPLAINT.

                                             To the officer:
                                             This Summons must be returned by the officer or other person to whom it was given for service, with endorsement
                                             of service and fees, if any, immediately after service. If service cannot be made, this Summons shall be returned so
                                             endorsed. This Summons may not be served later than thirty (30) days after its date.

                                            E Atty. No.: 47294                                           Witness:
                                             Name: Sherwood Law Group LLC                                  5/26/2021 2.34                        . MARTIN
                                             Atty. for: Plaintiff                                        DOROTHY BRO
                                            Address: 218 N. Jefferson Street, Ste. 401
                                            City/State/Zip Code: Chicago, IL 60661                       Date of Service:
                                            Telephone: 312-627-1650                                     (To be inserted by offic                   Defendant or other person)

                                            Primary Email Address: jhs@sherwoodlawgroup.corn
                                                                                                         **Service by Facsimile Transmission will be accepted at:
                                            Secondary Email Address(es):
                                             mas@sherwoodlawgroup.com
                                                                                                        (Area Code) (Facsimile Telephone Number)
                                             mer@sherwoodlawgroup.com




                                                       DOROTHY BROWN,CLERK OF THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                                                                                   Page! of!
                                                         Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 6 of 52 PageID #:14
                                             Summons - Alias Summons                                                                          1 11111 1 1 1 R11111141111111 Ififf 111
                                                                                                                                                   5- 0 0 8      1   0 2 7
                                                                         IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                                             Wesley Swindle and Renee Swindle
                                                                                                                    2021L005423
                                                                                                              No.
                                                                           V.                                            Defendant Address:
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                             Yokohama Tire Corporation a/k/a Yokohama, et al                             Yokohama Tire Corporation
                                                                                                                         R/A CT Corporation System
                                                                                                                         208 S. LaSalle St, Suite 814
                                                                                                                         Chicago, Illinois 60604




                                                                                ESUMMONS El ALIAS - SUMMONS
                                            To each defendant:
                                              YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto
                                            attached, or otherwise tile your appearance, and pay the required fee, in the Office of the Clerk of this Court at the
                                            following location:
                                                   ORichard J. Daley Center, 50 W. Washington, Room 801                            ,Chicago, Illinois 60602
                                                   El District 2 - Skokie         CIDistrict 3 - Rolling Meadows          ['District 4 - Maywood
                                                      5600 Old Orchard Rd.           2121 Euclid 1500                        Maybrook Ave.
                                                      Skokie, IL 60077               Rolling Meadows, IL 60008               Maywood,IL 60153
                                                   El District 5 - Bridgeview     ODistrict  6  - Markham              [    'Richard J. Daley Center
                                                      10220 S. 76th Ave.             16501 S. Kedzie Pkwy.                   50 W. Washington, LL-01
                                                      Bridgeview, IL   60455         Markham,     IL 60428                   Chicago, IL 60602
                                             You must file within 30 days after service of this Summons, not counting the day of service.

                                            IF YOU FAIL TO DO SO, A JUDGMENT BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE
                                            RELIEF REQUESTED IN THE COMPLAINT.

                                             To the officer:
                                             This Summons must be returned by the officer or other person to whom it was given for service, with endorsement
                                             of service and fees, if any, immediately after service. If service cannot be made, this Summons shall be returned so
                                             endorsed. This Summons may not be served later than thirty (30) days after its date.

                                            111 Atty. No.: 47294                                        Witness:
                                                                                                          5/26/2021 2.34
                                             Name: Sherwood Law Group LLC
                                            Atty. for: Plaintiff                                        DOROTHY BRO
                                            Address: 218 N. Jefferson Street, Ste. 401
                                                                                                        Date of Service:
                                            City/State/Zip Code:   Chicago, IL 60661
                                            Telephone:                                                 (To be inserted by offic                    Defendant or other person)
                                                          312-627-1650
                                            Primary Email Address: jhs@sherwoodlawgroup.com
                                                                                                        **Service by Facsimile Transmission will be accepted at:
                                            Secondary Email Address(es):
                                             mas@sherwoodlawgroup.com
                                                                                                       (Area Code) (Facsimile Telephone Number)
                                             mer@sherwoodlawgroup.com




                                                       DOROTHY BROWN,CLERK OF THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                                                                                   Page 1 of!
                                               Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 7 of 52 PageID #:15
                                                                                                                        I 111111 1 1 1 11 1 11111 11111 1 1 1 1111111111II IIII
                                                                                                                       *     5    0 0 8            1    0 2 7 *
                                                                                                        FILED
                                                                                                        5/26/2021 2:34 PM
                                                           IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS IRIS Y. MARTINEZ
                                                                                                        CIRCUIT CLERK
                                                                 COUNTY DEPARTMENT,LAW DIVISION
                                                                                                        COOK COUNTY, IL
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                                                                                                                  13472587
                                            WESLEY SWINDLE, and
                                            RENEE SWINDLE

                                                                  Plaintiffs,
                                                                                                  2021L005423
                                                   V.                                 )       No.
                                                                                      )
                                            YOKOHAMA TIRE CORPORATION
                                            a/k/a YOKOHAMA,
                                            TA OPERATING,LLC, d/b/a
                                            TRAVELCENTERS OF AMERICA,
                                            LLC,(TCA),
                                            TA TRUCK SERVICE,                  )
                                            and QUEST GLOBAL,INC., cl/b/a QUEST)
                                            TRUCKING,                          )
                                                                               )
                                                            Defendants.        )

                                                                                 COMPLAINT AT LAW

                                                   NOW COME the Plaintiffs, WESLEY SWINDLE and RENEE SWINDLE,by and though

                                            their attorneys, SHERWOOD LAW GROUP, LLC, and in their Complaint at Law against the

                                            Defendants, YOKOHAMA TIRE CORPORATION a/lc/a YOKOHAMA, TA OPERATING,

                                            LLC, d/b/a TRAVELCENTERS OF AMERICA, LLC,(TCA), TA TRUCK SERVICES, and

                                            QUEST GLOBAL,INC., d/b/a QUEST TRUCKING states and alleges as follows:

                                                                                GENERAL ALLEGATIONS

                                                   1.     The Plaintiffs, WESLEY SWINDLE and RENEE SWINDLE, are Montana

                                            residents.

                                                   2.     The Defendant, YOKOHAMA TIRE CORPORATION a/lc/a YOKOHAMA,is a

                                            foreign Corporation with its Principal Office located at 1 MacArthur Place, #800, Santa Ana,

                                            California 92707, and its Registered Agent Office located at 208 SO LaSalle Street, Suite 814,

                                            Chicago, Illinois 60604.


                                                                                          1
                                                 Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 8 of 52 PageID #:16
                                            tl
                                                                                                                        I 11111111111111111111111111 11111111111111111111111
                                                                                                                        *   5    0 0 8           1    0 2       7 *



                                                     3.    The Defendant, YOKOHAMA TIRE CORPORATION a/lc/a YOKOHAMA,is a

                                            subsidiary of Tokyo, Japan-based The Yokohama Rubber Co., Ltd.
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                                     4.    The Defendant, TA OPERATING, LLC, d/b/a TRAVELCENTERS OF

                                            AMERICA, LLC,(TCA), is a foreign Limited Liability Corporation with its Principal Office

                                            located at 24601 Center Ridge Road Suite 200, Westlake, Ohio 450000, and its Registered Agent

                                            Office located at 801 Adlai Stevenson Drive, Springfield, Illinois 62703.

                                                     5.    The Defendant, TA OPERATING, LLC, d/b/a TRAVELCENTERS OF

                                            AMERICA, LLC, (TCA), is a Parent Company of TravelCenters of America/TA, and Petro

                                            Stopping Centers/Petro.

                                                     6.    The Defendant, TA TRUCK SERVICE, is a Division of Co-Defendant, TA

                                            OPERATING,LLC, d/b/a TRAVELCENTERS OF AMERICA,LLC,(TCA), which offers truck

                                            repair facilities and maintenance nationwide.

                                                     7.    The Defendant, QUEST GLOBAL, INC., d/b/a QUEST TRUCKING, is a

                                            Domestic Georgia Corporation with its Principal Office located at PO Box 3096, Cartersville,

                                            Georgia 30120, and its Registered Agent Office located at 131 E Main Street Canton, Georgia

                                            30114.

                                                     8.    On or before June 15, 2019, WESLEY SWINDLE and RENEE SWINDLE were

                                            contractor(s)of QUEST GLOBAL, INC., d/b/a QUEST TRUCKING, using company-owned

                                            vehicles (hereinafter "Semi-Truck") during their course of employment.

                                                     9.    On or before June 15, 2019, the Semi-Truck WESLEY SWINDLE and RENEE

                                            SWINDLE had operated was serviced by TA TRUCK SERVICE.

                                                     10.   On or before June 15, 2019, the Semi-Truck was equipped with tires manufactured,

                                            inspected, repaired, and     controlled by YOKOHAMA             TIRE CORPORATION                    a/lc/a

                                            YOKOHAMA.
                                                                                            2
                                               Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 9 of 52 PageID #:17
                                                                                                                          I 11111 Ell 11111 1111 11111111 11111 IN IIII II
                                                                                                                          *   5    0 0      8    1    0 2 7 *



                                                    1 1.   On or before June 15, WESLEY SWINDLE and RENEE SWINDLE,were in their

                                            regular course oftheir duties and contract when the Semi-Truck was caused to and did malfunction
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                            causing an accident and subsequent personal injuries.

                                                           COUNT I: WESLEY SWINDLE NEGLIGENCE v. YOKOHAMA
                                                                   TIRE CORPORATION a/k/a YOKOHAMA

                                                   12.     Plaintiff, WESLEY SWINDLE,re-alleges paragraphs one(1)through eleven(11)of

                                            the General Allegations as paragraphs twelve(12)of Count I.

                                                   13.     On and before June 15, 2019, and at all relevant times, YOKOHAMA TIRE

                                            CORPORATION a/k/a YOKOHAMA owned, leased, maintained, possessed, operated and/or

                                            managed the Semi-Truck and parts of the Semi-Truck (hereinafter, "Rubber Tires/Steering ").

                                                   14.     At the aforementioned time and place and prior thereto, YOKOHAMA TIRE

                                            CORPORATION a/k/a YOKOHAMA, knowing its duty to maintain a safe Semi-Truck for

                                            employees and drivers, carelessly and negligently caused and permitted said Semi-Truck and

                                            Rubber Tires/Steering to become and remain in dangerous condition for persons driving the

                                            aforementioned vehicle.

                                                   15.     YOKOHAMA TIRE CORPORATION a/k/a YOKOHAMA, knew, or in the

                                            exercise ofordinary care, should have known,that the Semi-Truck and Rubber Tires/Steering were

                                            in disrepair and posed a danger to employees and drivers.

                                                   16.     On or before June 15, 2019, YOKOHAMA TIRE CORPORATION a/k/a

                                            YOKOHAMA, had notice and knowledge that the Semi-Truck and Rubber Tires had

                                            malfunctioned and were not aligned, functioning, or otherwise repaired properly and in compliance

                                            with safety codes.

                                                   17.     On or before June 15, 2019, YOKOHAMA TIRE CORPORATION a/k/a

                                            YOKOHAMA, had notice and knowledge that the Semi-Truck and Rubber Tires were


                                                                                           3
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 10 of 52 PageID #:18
                                                                                                                             1 111111111111101111111111111111111111111111111111
                                                                                                                             *   5    0 0 8          1    0 2 7          *



                                            manufactured, produced, supplied, installed in a dangerous and hazardous condition and not in

                                            compliance with state and federal safety standards.
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                                   18.     On or before June 15, 2019, Defendants, YOKOHAMA TIRE CORPORATION

                                            a/k/a YOKOHAMA, hired a third party or was otherwise responsible for the construction,

                                            installation, repair, inspection, and maintenance of the Semi-Truck and Rubber Tires/Steering.

                                                   19.     On or about June 15, 2019, and at all relevant times, the Semi-Truck and Rubber

                                            Tires/Steering were not secure, safe for use, had a failed braking system, were inherently

                                            dangerous, not positioned or constructed to code, violated OSHA or other state or federal safety

                                            standards, and/or created an unnecessarily dangerous working environment for the Plaintiff,

                                            WESLEY SWINDLE.

                                                   20.     On or about June 15, 2019, and at all relevant times, Defendants, YOKOHAMA

                                            TIRE CORPORATION a/lc/a YOKOHAMA, had knowledge or reasonably should have known

                                            that the Semi-Truck and Rubber Tires/Steering had been constructed and/or installed and/or

                                            maintained and/or repair and/or inspected in a negligent manner.

                                                   21.    Prior to June 15,2019, and at all relevant times, it was foreseeable that an individual

                                            such as Plaintiff, WESLEY SWINDLE, would be driving the Semi-Truck with the attached

                                            Rubber Tires/Steering.

                                                   22.     At all relevant times, Defendants, YOKOHAMA TIRE CORPORATION a/lc/a

                                            YOKOHAMA,had a duty to exercise reasonable care in the construction and/or installation and/or

                                            maintenance and/or repairs and/or inspection of the Semi-Truck and Rubber Tires/Steering so as

                                            not to create an unreasonable risk of injury to foreseeable individuals such as Plaintiff, WESLEY

                                            SWINDLE.

                                                   23.    On June 15, 2019, Defendants, YOKOHAMA TIRE CORPORATION a/lc/a

                                            YOKOHAMA,were then and there guilty of one or more of the following acts or omissions:
                                                                                            4
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 11 of 52 PageID #:19
                                                                                                                              1 111111 111111111 1111111111 1 1 1 11111 1 1 1 11111111
                                                                                                                              *    5    0 0 8            1    0 2 7 *



                                                       a. Carelessly and negligently failed to keep the Semi-Truck and Rubber Tires/Steering
                                                          in a reasonably safe condition;
                                                       b. Carelessly and negligently permitted the Semi-Truck and Rubber Tires/Steering to
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                                          remain in an unreasonably dangerous condition, which the Defendants knew, or
                                                          upon the reasonable exercise of care, would have known to have existed;
                                                       c. Carelessly and negligently failed to warn the Plaintiff of said unreasonably
                                                          dangerous condition;
                                                       d. Carelessly and negligently supervised the contractors or other third parties that
                                                          installed, inspected, and/or repaired the Semi-Truck and Rubber Tires/Steering;
                                                       e. Carelessly and negligently failed to inspect the Semi-Truck and Rubber
                                                          Tires/Steering that Plaintiff was operating;
                                                       f. Carelessly and negligently failed to install and use a functioning braking system
                                                          and weight distribution for the Semi-Truck and Rubber Tires/Steering which would
                                                          have prevented a hazard;
                                                       g. Negligently failed to repair and maintain the Semi-Truck and Rubber Tires/Steering
                                                          which posed a hazard;
                                                       h. Negligently failed to install safety features to the Semi-Truck and Rubber
                                                          Tires/Steering to prevent a hazard;
                                                       i. Negligently installed the Rubber Tires/Steering on the Semi-Truck that employees
                                                          and the Plaintiff would be operating, making it a dangerous and hazardous
                                                          condition;
                                                          Carelessly and negligently supervised the construction, installation, repair, and
                                                          maintenance of the Semi-Truck and Rubber Tires/Steering which led to dangerous
                                                          and hazardous conditions;
                                                       k. Carelessly and negligently trained, instructed, and supervised its employees in the
                                                          inspection and installation ofthe Semi-Truck and Rubber Tires/Steering;
                                                       1. Carelessly and negligently trained and instructed its employees to disregard general
                                                          safety standards and OSHA safety standards despite notice ofcontinuing violations;
                                                          and
                                                       m. Was otherwise careless and negligent in the construction, installation, repair,
                                                          inspection, supervision ofits employees, training ofits employees and maintenance
                                                          as to and ofthe Semi-Truck and Rubber Tires/Steering.
                                                   24.    That as a direct and proximate result of the aforesaid, the Plaintiff, WESLEY

                                            SWINDLE, suffered diverse injuries, both internally and externally, of a permanent and lasting

                                            nature, which have caused and will continue to cause pain in body and mind; that the Plaintiff was

                                            caused to spend and in the future will be compelled to expend,large sums of money in endeavoring

                                            to be cured of said injuries; that the Plaintiff was caused to and did lose much time from his

                                            employment, thereby incurring losses of large sums of money; including wage loss and the

                                            Plaintiff has been and in the future will be prevented from attending to his usual affairs and duties.



                                                                                              5
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 12 of 52 PageID #:20
                                                                                                                          I 11111111111110 11111 11111 1111111111111111111 1111
                                                                                                                          * 5 0 0 8                 1   0 2 7 *



                                                   WHEREFORE, Plaintiff, WESLEY SWINDLE, by and through his attorneys,

                                            SHERWOOD LAW GROUP LLC,hereby prays for judgment against Defendants, YOKOHAMA
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                            TIRE CORPORATION a/k/a YOKOHAMA for a sum of money in excess of Fifty Thousand

                                            Dollars ($50,000.00).

                                                           COUNT II: RENEE SWINDLE NEGLIGENCE v. YOKOHAMA
                                                                   TIRE CORPORATION a/k/a YOKOHAMA

                                                   25.     Plaintiff, RENEE SWINDLE, re-alleges paragraphs one (1) through eleven (11) of

                                            the General Allegations as paragraphs twenty-five (25)of Count IL

                                                   26.     On and before June 15, 2019, and at all relevant times, YOKOHAMA TIRE

                                            CORPORATION a/k/a YOKOHAMA owned, leased, maintained, possessed, operated and/or

                                            managed the Semi-Truck and parts of the Semi-Truck (hereinafter, "Rubber Tires/Steering ").

                                                   27.     At the aforementioned time and place and prior thereto, YOKOHAMA TIRE

                                            CORPORATION a/k/a YOKOHAMA, knowing its duty to maintain a safe Semi-Truck for

                                            employees and drivers, carelessly and negligently caused and permitted said Semi-Truck and

                                            Rubber Tires/Steering to become and remain in dangerous condition for persons driving the

                                            aforementioned vehicle.

                                                   28.    YOKOHAMA TIRE CORPORATION a/k/a YOKOHAMA, knew, or in the

                                            exercise ofordinary care, should have known,that the Semi-Truck and Rubber Tires/Steering were

                                            in disrepair and posed a danger to employees and drivers.

                                                   29.    On or before June 15, 2019, YOKOHAMA TIRE CORPORATION a/k/a

                                            YOKOHAMA, had notice and knowledge that the Semi-Truck and Rubber Tires had

                                            malfunctioned and were not aligned, functioning, or otherwise repaired properly and in compliance

                                            with safety codes.




                                                                                           6
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 13 of 52 PageID #:21
                                                                                                                                 1 111111111111111111111 11111 1111111111111111111 1111
                                                                                                                                 *    5    0 0 8           1    0 2        7 *



                                                   30.        On or before June 15, 2019, YOKOHAMA TIRE CORPORATION a/lc/a

                                            YOKOHAMA, had notice and knowledge that the Semi-Truck and Rubber Tires were
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                            manufactured, produced, supplied, installed in a dangerous and hazardous condition and not in

                                            compliance with state and federal safety standards.

                                                   31.        On or before June 15, 2019, Defendants, YOKOHAMA TIRE CORPORATION

                                            a/lc/a YOKOHAMA, hired a third party or was otherwise responsible for the construction,

                                            installation, repair, inspection, and maintenance of the Semi-Truck and Rubber Tires/Steering.

                                                   32.        On or about June 15, 2019, and at all relevant times, the Semi-Truck and Rubber

                                            Tires/Steering were not secure, safe for use, had a failed braking system, were inherently

                                            dangerous, not positioned or constructed to code, violated OSHA or other state or federal safety

                                            standards, and/or created an unnecessarily dangerous working environment for the Plaintiff,

                                            RENEE SWINDLE.

                                                   33.        On or about June 15, 2019, and at all relevant times, Defendants, YOKOHAMA

                                            TIRE CORPORATION a/lc/a YOKOHAMA, had knowledge or reasonably should have known

                                            that the Semi-Truck and Rubber Tires/Steering had been constructed and/or installed and/or

                                            maintained and/or repair and/or inspected in a negligent manner.

                                                   34.        Prior to June 15,2019, and at all relevant times, it was foreseeable that an individual

                                            such as Plaintiff, RENEE SWINDLE, would be driving the Semi-Truck with the attached Rubber

                                            Tires/Steering.

                                                   35.        At all relevant times, Defendants, YOKOHAMA TIRE CORPORATION a/lc/a

                                            YOKOHAMA,had a duty to exercise reasonable care in the construction and/or installation and/or

                                            maintenance and/or repairs and/or inspection of the Semi-Truck and Rubber Tires/Steering so as

                                            not to create an unreasonable risk of injury to foreseeable individuals such as Plaintiff, RENEE

                                            SWINDLE.
                                                                                                7
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 14 of 52 PageID #:22
                                                                                                                           1 111111 1111111111 1111111111 1 1 1 11111 1 1 1 11111111
                                                                                                                           *    5 0 0 8                1    0 2 7 *



                                                   36.     On June 15, 2019, Defendants, YOKOHAMA TIRE CORPORATION a/k/a

                                            YOKOHAMA,were then and there guilty of one or more of the following acts or omissions:
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                                       a. Carelessly and negligently failed to keep the Semi-Truck and Rubber Tires/Steering
                                                          in a reasonably safe condition;
                                                       b. Carelessly and negligently permitted the Semi-Truck and Rubber Tires/Steering to
                                                          remain in an unreasonably dangerous condition, which the Defendants knew, or
                                                          upon the reasonable exercise of care, would have known to have existed;
                                                       c. Carelessly and negligently failed to warn the Plaintiff of said unreasonably
                                                          dangerous condition;
                                                       d. Carelessly and negligently supervised the contractors or other third parties that
                                                          installed, inspected, and/or repaired the Semi-Truck and Rubber Tires/Steering;
                                                       e. Carelessly and negligently failed to inspect the Semi-Truck and Rubber
                                                          Tires/Steering that Plaintiff was operating;
                                                       f. Carelessly and negligently failed to install and use a functioning braking system
                                                          and weight distribution for the Semi-Truck and Rubber Tires/Steering which would
                                                          have prevented a hazard;
                                                       g. Negligently failed to repair and maintain the Semi-Truck and Rubber Tires/Steering
                                                          which posed a hazard;
                                                       h. Negligently failed to install safety features to the Semi-Truck and Rubber
                                                          Tires/Steering to prevent a hazard;
                                                          Negligently installed the Rubber Tires/Steering on the Semi-Truck that employees
                                                          and the Plaintiff would be operating, making it a dangerous and hazardous
                                                          condition;
                                                       j. Carelessly and negligently supervised the construction, installation, repair, and
                                                          maintenance of the Semi-Truck and Rubber Tires/Steering which led to dangerous
                                                          and hazardous conditions;
                                                       k. Carelessly and negligently trained, instructed, and supervised its employees in the
                                                          inspection and installation ofthe Semi-Truck and Rubber Tires/Steering;
                                                       1. Carelessly and negligently trained and instructed its employees to disregard general
                                                          safety standards and OSHA safety standards despite notice ofcontinuing violations;
                                                          and
                                                       m. Was otherwise careless and negligent in the construction, installation, repair,
                                                          inspection, supervision ofits employees,training ofits employees and maintenance
                                                          as to and of the Semi-Truck and Rubber Tires/Steering.
                                                   37.    That as a direct and proximate result of the aforesaid, the Plaintiff, RENEE

                                            SWINDLE, suffered diverse injuries, both internally and externally, of a permanent and lasting

                                            nature, which have caused and will continue to cause pain in body and mind; that the Plaintiff was

                                            caused to spend and in the future will be compelled to expend,large sums of money in endeavoring

                                            to be cured of said injuries; that the Plaintiff was caused to and did lose much time from her



                                                                                            8
    Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 15 of 52 PageID #:23
•                                                                                 1 111111111111111111111111 11111110111111111 1111
                                                                                  *   5    0 0 8          1   0 2 7          *



employment, thereby incurring losses of large sums of money; including wage loss and the

Plaintiff has been and in the future will be prevented from attending to her usual affairs and duties.

        WHEREFORE,Plaintiff, RENEE SWINDLE,by and through her attorneys, SHERWOOD

LAW GROUP LLC, hereby prays for judgment against Defendants, YOKOHAMA TIRE

CORPORATION a/k/a YOKOHAMA for a sum of money in excess of Fifty Thousand Dollars

($50,000.00).

         COUNT HI: WESLEY SWINDLE PRODUCTS LIABILITY v. YOKOHAMA
                     TIRE CORPORATION a/k/a YOKOHAMA

       38.      On and before June 15, 2019, YOKOHAMA TIRE CORPORATION a/k/a

YOKOHAMA manufactured and produced various Semi-Trucks, or parts ofthe Semi-Truck, which

were rented, leased, and purchased by Defendants, TA OPERATING, LLC, d/b/a

TRAVELCENTERS OF AMERICA, LLC, (TCA), TA TRUCK SERVICES, and QUEST

GLOBAL,INC., d/b/a QUEST TRUCKING,to be used on the Semi-Truck.

       39.      On and before June 15, 2019, YOKOHAMA TIRE CORPORATION a/k/a

YOKOHAMA contracted with Defendants, TA OPERATING,LLC, d/b/a TRAVELCENTERS OF

AMERICA, LLC,(TCA), TA TRUCK SERVICES, and QUEST GLOBAL, INC., d/b/a QUEST

TRUCKING,for the purpose of using its Semi-Truck and Rubber Tires/Steering.

       40.      On and before June 15, 2019, Defendant, YOKOHAMA TIRE CORPORATION

a/k/a YOKOHAMA by and through its agents, servants, and employees, was responsible for

manufacturing and the production of the Semi-Truck and Rubber Tires/Steering rented, leased,

and purchased by Defendants,TA OPERATING,LLC,d/b/a TRAVELCENTERS OF AMERICA,

LLC,(TCA),TA TRUCK SERVICES, and QUEST GLOBAL,INC., d/b/a QUEST TRUCKING.

       41.      On and before June 15, 2019, Defendant, YOKOHAMA TIRE CORPORATION

a/k/a YOKOHAMA through its agents, servants, and employees, owed a duty of reasonable care


                                                  9
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 16 of 52 PageID #:24
                                                                                                                              I 111111111111111111111111111111111111111111 1111
                                                                                                                              *   5    0 0 8          1   0    2 7       *



                                            in the manufacturing, construction, design, and installation of the Semi-Truck and Rubber

                                            Tires/Steering rented, leased, and purchased by Defendants, TA OPERATING, LLC, d/b/a
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                            TRAVELCENTERS OF AMERICA, LLC, (TCA), TA TRUCK SERVICES, and QUEST

                                            GLOBAL,INC., cl/b/a QUEST TRUCKING.

                                                   42.       Notwithstanding this duty, on and before June 15, 2019, the Defendant,

                                            YOKOHAMA TIRE CORPORATION a/lc/a YOKOHAMA by and through its agents, servants,

                                            and employees, was then and there guilty of one or more of the following acts and/or omissions:

                                                         a. Failed to properly manufacture and produce a safe and suitable Semi-Truck and
                                                            Rubber Tires/Steering;
                                                         b. Failed to properly test the Semi-Truck and Rubber Tires/Steering to ensure that it
                                                            was safe and suitable for use by the Plaintiff, and other prospective users;
                                                         c. Failed to Provide Plaintiff safe and suitable Semi-Truck and Rubber Tires/Steering
                                                            when it knew or should have known that Plaintiff, and other prospective users,
                                                            would be using the Rubber Tires/Steering;
                                                         d. Failed to warn the Plaintiff ofthe dangerous condition the Semi-Truck and Rubber
                                                            Tires/Steering, when the Defendant knew,or in the exercise of ordinary care should
                                                            have known, that said warning was necessary to prevent injury to the Plaintiff;
                                                         e. Failed to install and use a functioning braking system and weight distribution on
                                                            the Semi-Truck and Rubber Tires/Steering which would have prevented a hazard;
                                                         f. The Semi-Truck and Rubber Tires/Steering were designed, manufactured, and sold
                                                            without the ability to function safely and properly;
                                                         g. Failed to inspect the Semi-Truck and Rubber Tires/Steering to ensure that they were
                                                            safe and suitable for use by the Plaintiff, and other prospective users and customers;
                                                         h. Failed to repair the Semi-Truck and Rubber Tires/Steering to ensure that they were
                                                            safe and suitable for use by the Plaintiff, and other prospective customers; or
                                                         i. Was otherwise careless and/or negligent in the manufacturing, production, sale,
                                                            repair, maintenance, delivery, installation, care, lease, and use of the Semi-Truck
                                                            and Rubber Tires/Steering.

                                                   43.      These unreasonably dangerous conditions existed at the time the Semi-Truck and

                                            Rubber Tires/Steering left the control of YOKOHAMA TIRE CORPORATION a/lc/a

                                            YOKOHAMA.

                                                   44.      That as a direct and proximate result of the aforesaid, the Plaintiff, WESLEY

                                            SWINDLE, suffered diverse injuries, both internally and externally, of a permanent and lasting

                                            nature, which have caused and will continue to cause pain in body and mind; that the Plaintiff was
                                                                                              10
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 17 of 52 PageID #:25
                                                                                                                             1 111111111111111111111111 1 1 1 11111111111111 1111
                                                                                                                             *   5 0 0 8              1    0 2 7 *



                                            caused to spend and in the future will be compelled to expend,large sums of money in endeavoring

                                            to be cured of said injuries; that the Plaintiff was caused to and did lose much time from his
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                            employment, thereby incurring losses of large sums of money; including wage loss and the

                                            Plaintiff has been and in the future will be prevented from attending to his usual affairs and duties

                                                    WHEREFORE, Plaintiff, WESLEY SWINDLE, by and through his attorneys,

                                            SHERWOOD LAW GROUP LLC,hereby prays forjudgment against Defendants, YOKOHAMA

                                            TIRE CORPORATION a/k/a YOKOHAMA for a sum of money in excess of Fifty Thousand

                                            Dollars ($50,000.00).

                                                      COUNT IV: RENEE SWINDLE PRODUCTS LIABILITY v. YOKOHAMA
                                                                  TIRE CORPORATION a/k/a YOKOHAMA

                                                   45.     On and before June 15, 2019, YOKOHAMA TIRE CORPORATION a/k/a

                                            YOKOHAMA manufactured and produced various Semi-Trucks, or parts of the Semi-Truck, which

                                            were rented, leased, and purchased by Defendants, TA OPERATING, LLC, d/b/a

                                            TRAVELCENTERS OF AMERICA, LLC, (TCA), TA TRUCK SERVICES, and QUEST

                                            GLOBAL,INC., d/b/a QUEST TRUCKING,to be used on the Semi-Truck.

                                                   46.     On and before June 15, 2019, YOKOHAMA TIRE CORPORATION a/lc/a

                                            YOKOHAMA contracted with Defendants, TA OPERATING,LLC,d/b/a I RAVELCENTERS OF

                                            AMERICA, LLC,(TCA), TA TRUCK SERVICES, and QUEST GLOBAL, INC., d/b/a QUEST

                                            TRUCKING,for the purpose of using its Semi-Truck and Rubber Tires/Steering.

                                                   47.     On and before June 15, 2019, Defendant, YOKOHAMA TIRE CORPORATION

                                            a/k/a YOKOHAMA by and through its agents, servants, and employees, was responsible for

                                            manufacturing and the production of the Semi-Truck and Rubber Tires/Steering rented, leased,

                                            and purchased by Defendants, TA OPERATING,LLC,d/b/a TRAVELCENTERS OF AMERICA,

                                            LLC,(TCA),TA TRUCK SERVICES, and QUEST GLOBAL,INC., d/b/a QUEST TRUCKING.


                                                                                            11
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 18 of 52 PageID #:26
                                                                                                                            1 111111 100 1111 11111 11111 1 11 1101 1 1 1 1111 1111
                                                                                                                            *    5    0 0        8     1    0 2 7           *



                                                   48.    On and before June 15, 2019, Defendant, YOKOHAMA TIRE CORPORATION

                                            a/lc/a YOKOHAMA through its agents, servants, and employees, owed a duty of reasonable care
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                            in the manufacturing, construction, design, and installation of the Semi-Truck and Rubber

                                            Tires/Steering rented, leased, and purchased by Defendants, TA OPERATING, LLC, d/b/a

                                            TRAVELCENTERS OF AMERICA, LLC, (TCA), TA TRUCK SERVICES, and QUEST

                                            GLOBAL,INC., d/b/a QUEST TRUCKING.

                                                   49.    Notwithstanding this duty, on and before June 15, 2019, the Defendant,

                                            YOKOHAMA TIRE CORPORATION a/lc/a YOKOHAMA by and through its agents, servants,

                                            and employees, was then and there guilty of one or more of the following acts and/or omissions:

                                                       a. Failed to properly manufacture and produce a safe and suitable Semi-Truck and
                                                          Rubber Tires/Steering;
                                                       b. Failed to properly test the Semi-Truck and Rubber Tires/Steering to ensure that it
                                                          was safe and suitable for use by the Plaintiff, and other prospective users;
                                                       c. Failed to Provide Plaintiff safe and suitable Semi-Truck and Rubber Tires/Steering
                                                          when it knew or should have known that Plaintiff, and other prospective users,
                                                          would be using the Rubber Tires/Steering;
                                                       d. Failed to warn the Plaintiff ofthe dangerous condition the Semi-Truck and Rubber
                                                          Tires/Steering, when the Defendant knew,or in the exercise of ordinary care should
                                                          have known, that said warning was necessary to prevent injury to the Plaintiff;
                                                       e. Failed to install and use a functioning braking system and weight distribution on
                                                          the Semi-Truck and Rubber Tires/Steering which would have prevented a hazard;
                                                       f. The Semi-Truck and Rubber Tires/Steering were designed, manufactured, and sold
                                                          without the ability to function safely and properly;
                                                       g. Failed to inspect the Semi-Truck and Rubber Tires/Steering to ensure that they were
                                                          safe and suitable for use by the Plaintiff, and other prospective users and customers;
                                                       h. Failed to repair the Semi-Truck and Rubber Tires/Steering to ensure that they were
                                                          safe and suitable for use by the Plaintiff, and other prospective customers; or
                                                       i. Was otherwise careless and/or negligent in the manufacturing, production, sale,
                                                          repair, maintenance, delivery, installation, care, lease, and use of the Semi-Truck
                                                          and Rubber Tires/Steering.
                                                   50.    These unreasonably dangerous conditions existed at the time the Semi-Truck and

                                            Rubber Tires/Steering left the control of YOKOHAMA TIRE CORPORATION a/lc/a

                                            YOKOHAMA.




                                                                                            12
                                               Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 19 of 52 PageID #:27
                                                                                                                             I 111111 1 1 1 1111 1111 1111 11 1 1111 1111 1111 1111
                                                                                                                             * 5 0 0 8                 1    0 2 7 *



                                                    51.     That as a direct and proximate result of the aforesaid, the Plaintiff, RENEE

                                             SWINDLE, suffered diverse injuries, both internally and externally, of a permanent and lasting
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                             nature, which have caused and will continue to cause pain in body and mind; that the Plaintiff was

                                             caused to spend and in the future will be compelled to expend,large sums of money in endeavoring

                                             to be cured of said injuries; that the Plaintiff was caused to and did lose much time from her

                                             employment, thereby incurring losses of large sums of money; including wage loss and the

                                            Plaintiff has been and in the future will be prevented from attending to her usual affairs and duties

                                                    WHEREFORE,Plaintiff, RENEE SWINDLE,by and through her attorneys, SHERWOOD

                                            LAW GROUP LLC, hereby prays for judgment against Defendants, YOKOHAMA TIRE

                                             CORPORATION a/lc/a YOKOHAMA for a sum of money in excess of Fifty Thousand Dollars

                                            ($50,000.00).

                                                          COUNT V: WESLEY SWINDLE NEGLIGENCE v. TA OPERATING,LLC,
                                                                 d/b/a TRAVELCENTERS OF AMERICA,LLC,(TCA)

                                                    52.     Plaintiff, WESLEY SWINDLE,re-alleges paragraphs one(1)through eleven(11)of

                                            the General Allegations as paragraphs fifty-two(52) of Count V.

                                                    53.     On and before June 15, 2019, and at all relevant times, TA OPERATING, LLC,

                                            d/b/a TRAVELCENTERS OF AMERICA, LLC,(TCA) owned, leased, maintained, possessed,

                                            operated and/or managed the Semi-Truck and parts of the Semi-Truck.

                                                    54.     At the aforementioned time and place and prior thereto, TA OPERATING, LLC,

                                            d/b/a TRAVELCENTERS OF AMERICA,LLC,(TCA),knowing its duty to maintain a safe Semi-

                                            Truck for employees and drivers, carelessly and negligently caused and permitted said Semi-Truck

                                            and Rubber Tires/Steering to become and remain in dangerous condition for persons driving the

                                            aforementioned vehicle.




                                                                                             13
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 20 of 52 PageID #:28
                                                                                                                            1 111111 III 11111 1111 11111 1 1 1 11111 III III1 1111
                                                                                                                            *    5 0 0           8     1    0 2        7    *



                                                   55.     TA OPERATING, LLC, d/b/a TRAVELCENTERS OF AMERICA,LLC,(TCA),

                                            knew, or in the exercise of ordinary care, should have known, that the Semi-Truck and Rubber
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                            Tires/Steering were in disrepair and posed a danger to employees and drivers.

                                                   56.     On or before June 15, 2019, TA OPERATING, LLC, d/b/a TRAVELCENTERS

                                            OF AMERICA, LLC,(TCA), had notice and knowledge that the Semi-Truck and Rubber Tires

                                            had malfurictioned and were not aligned, functioning, or otherwise repaired properly and in

                                            compliance with safety codes.

                                                   57.     On or before June 15, 2019, TA OPERATING, LLC, d/b/a TRAVELCENTERS

                                            OF AMERICA, LLC,(TCA), had notice and knowledge that the Semi-Truck and Rubber Tires

                                            were manufactured, produced, supplied, installed in a dangerous and hazardous condition and not

                                            in compliance with state and federal safety standards.

                                                   58.     On or before June 15, 2019, Defendants, TA OPERATING, LLC, d/b/a

                                            TRAVELCENTERS OF AMERICA, LLC, (TCA), hired a third party or was otherwise

                                            responsible for the construction, installation, repair, inspection, and maintenance of the Semi-

                                            Truck and Rubber Tires/Steering.

                                                   59.     On or about June 15, 2019, and at all relevant times, the Semi-Truck and Rubber

                                            Tires/Steering were not secure, safe for use, had a failed braking system, were inherently

                                            dangerous, not positioned or constructed to code, violated OSHA or other state or federal safety

                                            standards, and/or created an unnecessarily dangerous working environment for the Plaintiff,

                                            WESLEY SWINDLE.

                                                   60.     On or about June 15,2019, and at all relevant times, Defendants, TA OPERATING,

                                            LLC, d/b/a TRAVELCENTERS OF AMERICA, LLC, (TCA), had knowledge or reasonably

                                            should have known that the Semi-Truck and Rubber Tires/Steering had been constructed and/or

                                            installed and/or maintained and/or repair and/or inspected in a negligent manner.
                                                                                           14
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 21 of 52 PageID #:29
                                                                                                                             1 111111 1 1 1 11 1 1111111111111 11111 1111 1111 1111
                                                                                                                             *    5 0 0 8              1    0 2 7 *



                                                   61.    Prior to June 15,2019, and at all relevant times, it was foreseeable that an individual

                                            such as Plaintiff, WESLEY SWINDLE, would be driving the Semi-Truck with the attached
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                            Rubber Tires/Steering.

                                                   62.    At    all   relevant   times,   Defendants,    TA     OPERATING, LLC,                       d/b/a

                                            TRAVELCENTERS OF AMERICA,LLC,(TCA), had a duty to exercise reasonable care in the

                                            construction and/or installation and/or maintenance and/or repairs and/or inspection of the Semi-

                                            Truck and Rubber Tires/Steering so as not to create an unreasonable risk of injury to foreseeable

                                            individuals such as Plaintiff, WESLEY SWINDLE.

                                                   63.    On June 15, 2019,Defendants, TA OPERATING,LLC,d/b/a TRAVELCENTERS

                                            OF AMERICA, LLC,(TCA), were then and there guilty of one or more of the following acts or

                                            omissions:

                                                       a. Carelessly and negligently failed to keep the Semi-Truck and Rubber Tires/Steering
                                                          in a reasonably safe condition;
                                                       b. Carelessly and negligently permitted the Semi-Truck and Rubber Tires/Steering to
                                                          remain in an unreasonably dangerous condition, which the Defendants knew, or
                                                          upon the reasonable exercise of care, would have known to have existed;
                                                       c. Carelessly and negligently failed to warn the Plaintiff of said unreasonably
                                                          dangerous condition;
                                                       d. Carelessly and negligently supervised the contractors or other third parties that
                                                          installed, inspected, and/or repaired the Semi-Truck and Rubber Tires/Steering;
                                                       e. Carelessly and negligently failed to inspect the Semi-Truck and Rubber
                                                          Tires/Steering that Plaintiff was operating;
                                                      f. Carelessly and negligently failed to install and use a functioning braking system
                                                          and weight distribution for the Semi-Truck and Rubber Tires/Steering which would
                                                          have prevented a hazard;
                                                      g. Negligently failed to repair and maintain the Semi-Truck and Rubber Tires/Steering
                                                          which posed a hazard;
                                                      h. Negligently failed to install safety features to the Semi-Truck and Rubber
                                                          Tires/Steering to prevent a hazard;
                                                      i. Negligently installed the Rubber Tires/Steering on the Semi-Truck that employees
                                                          and the Plaintiff would be operating, making it a dangerous and hazardous
                                                          condition;
                                                      j. Carelessly and negligently supervised the construction, installation, repair, and
                                                          maintenance of the Semi-Truck and Rubber Tires/Steering which led to dangerous
                                                          and hazardous conditions;


                                                                                           15
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 22 of 52 PageID #:30
                                                                                                                              1 11111 1111 11111 111111111 1111 1111 1 1 1 1111111
                                                                                                                              *   5    0 0        8    1    0 2 7          *



                                                       k. Carelessly and negligently trained, instructed, and supervised its employees in the
                                                          inspection and installation of the Semi-Truck and Rubber Tires/Steering;
                                                       1. Carelessly and negligently trained and instructed its employees to disregard general
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                                          safety standards and OSHA safety standards despite notice ofcontinuing violations;
                                                          and
                                                       m. Was otherwise careless and negligent in the construction, installation, repair,
                                                          inspection, supervision ofits employees,training ofits employees and maintenance
                                                          as to and of the Semi-Truck and Rubber Tires/Steering.
                                                   64.    That as a direct and proximate result of the aforesaid, the Plaintiff, WESLEY

                                            SWINDLE, suffered diverse injuries, both internally and externally, of a permanent and lasting

                                            nature, which have caused and will continue to cause pain in body and mind; that the Plaintiff was

                                            caused to spend and in the future will be compelled to expend,large sums of money in endeavoring

                                            to be cured of said injuries; that the Plaintiff was caused to and did lose much time from his

                                            employment, thereby incurring losses of large sums of money; including wage loss and the

                                            Plaintiff has been and in the future will be prevented from attending to his usual affairs and duties.

                                                   WHEREFORE, Plaintiff, WESLEY SWINDLE, by and through his attorneys,

                                            SHERWOOD LAW GROUP LLC, hereby prays for judgment against Defendants, TA

                                            OPERATING,LLC,d/b/a TRAVELCENTERS OF AMERICA,LLC,(TCA)for a sum of money

                                            in excess of Fifty Thousand Dollars ($50,000.00).

                                                         COUNT VI: RENEE SWINDLE NEGLIGENCE v. TA OPERATING,LLC,
                                                                d/b/a TRAVELCENTERS OF AMERICA,LLC,(TCA)

                                                   65.     Plaintiff, RENEE SWINDLE, re-alleges paragraphs one (1)through eleven (11) of

                                            the General Allegations as paragraphs sixty-five(65)of Count VI.

                                                   66.     On and before June 15, 2019, and at all relevant times, TA OPERATING, LLC,

                                            d/b/a TRAVELCENTERS OF AMERICA, LLC,(TCA) owned, leased, maintained, possessed,

                                            operated and/or managed the Semi-Truck and parts of the Semi-Truck (hereinafter, "Rubber

                                            Tires/Steering ").




                                                                                             16
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 23 of 52 PageID #:31
                                                                                                                            1 111111 1 1 1 11 1 11111 1111 1 1 1 I1111 1 1 1 1111 1111
                                                                                                                            *    5     0 0        8     1    0     2 7         *



                                                   67.     At the aforementioned time and place and prior thereto, TA OPERATING, LLC,

                                            d/b/a TRAVELCENTERS OF AMERICA,LLC,(TCA),knowing its duty to maintain a safe Semi-
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                            Truck for employees and drivers, carelessly and negligently caused and permitted said Semi-Truck

                                            and Rubber Tires/Steering to become and remain in dangerous condition for persons driving the

                                            aforementioned vehicle.

                                                   68.     TA OPERATING,LLC, d/b/a TRAVELCENTERS OF AMERICA,LLC,(TCA),

                                            knew, or in the exercise of ordinary care, should have known, that the Semi-Truck and Rubber

                                            Tires/Steering were in disrepair and posed a danger to employees and drivers.

                                                   69.     On or before June 15, 2019, TA OPERATING, LLC, d/b/a TRAVELCENTERS

                                            OF AMERICA, LLC,(TCA), had notice and knowledge that the Semi-Truck and Rubber Tires

                                            had malfunctioned and were not aligned, functioning, or otherwise repaired properly and in

                                            compliance with safety codes.

                                                   70.     On or before June 15, 2019, TA OPERATING, LLC, d/b/a TRAVELCENTERS

                                            OF AMERICA, LLC,(TCA), had notice and knowledge that the Semi-Truck and Rubber Tires

                                            were manufactured, produced, supplied, installed in a dangerous and hazardous condition and not

                                            in compliance with state and federal safety standards.

                                                   71.     On or before June 15, 2019, Defendants, TA OPERATING, LLC, d/b/a

                                            TRAVELCENTERS OF AMERICA, LLC, (TCA), hired a third party or was otherwise

                                            responsible for the construction, installation, repair, inspection, and maintenance of the Semi-

                                            Truck and Rubber Tires/Steering.

                                                   72.    On or about June 15, 2019, and at all relevant times, the Semi-Truck and Rubber

                                            Tires/Steering were not secure, safe for use, had a failed braking system, were inherently

                                            dangerous, not positioned or constructed to code, violated OSHA or other state or federal safety



                                                                                           17
                                             Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 24 of 52 PageID #:32
                                                                                                                             1 111111111111111111111 111111111111111111111111111
                                                                                                                             *   5    0 0       8     1   0 2       7    *



                                           standards, and/or created an unnecessarily dangerous working environment for the Plaintiff,

                                           RENEE SWINDLE.
FILED DATE 5/26/2021 2:34 PM 2021L005423




                                                  73.        On or about June 15,2019, and at all relevant times,Defendants,TA OPERATING,

                                           LLC, d/b/a TRAVELCENTERS OF AMERICA, LLC,(TCA), had knowledge or reasonably

                                           should have known that the Semi-Truck and Rubber Tires/Steering had been constructed and/or

                                           installed and/or maintained and/or repair and/or inspected in a negligent manner.

                                                  74.      Prior to June 15,2019,and at all relevant times, it was foreseeable that an individual

                                           such as Plaintiff, RENEE SWINDLE, would be driving the Semi-Truck with the attached Rubber

                                           Tires/Steering.

                                                  75.        At   all   relevant   times,   Defendants,   TA    OPERATING, LLC,                      d/b/a

                                           TRAVELCENTERS OF AMERICA,LLC,(TCA), had a duty to exercise reasonable care in the

                                           construction and/or installation and/or maintenance and/or repairs and/or inspection of the Semi-

                                           Truck and Rubber Tires/Steering so as not to create an unreasonable risk of injury to foreseeable

                                           individuals such as Plaintiff, RENEE SWINDLE.

                                                  76.      On June 15, 2019, Defendants, TA OPERATING,LLC,d/b/a TRAVELCENTERS

                                           OF AMERICA, LLC,(TCA), were then and there guilty of one or more of the following acts or

                                           omissions:

                                                        a. Carelessly and negligently failed to keep the Semi-Truck and Rubber Tires/Steering
                                                           in a reasonably safe condition;
                                                        b. Carelessly and negligently permitted the Semi-Truck and Rubber Tires/Steering to
                                                           remain in an unreasonably dangerous condition, which the Defendants knew, or
                                                           upon the reasonable exercise of care, would have known to have existed;
                                                        c. Carelessly and negligently failed to warn the Plaintiff of said unreasonably
                                                           dangerous condition;
                                                        d. Carelessly and negligently supervised the contractors or other third parties that
                                                           installed, inspected, and/or repaired the Semi-Truck and Rubber Tires/Steering;
                                                        e. Carelessly and negligently failed to inspect the Semi-Truck and Rubber
                                                           Tires/Steering that Plaintiff was operating;



                                                                                             18
                                               Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 25 of 52 PageID #:33
                                                                                                                              I 11111 1 1 1 II 11111 11111 1110IM II On
                                                                                                                              *   5   0 0 8       1   0 2     7 *



                                                       f Carelessly and negligently failed to install and use a functioning braking system
                                                          and weight distribution for the Semi-Truck and Rubber Tires/Steering which would
                                                          have prevented a hazard;
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                                       g. Negligently failed to repair and maintain the Semi-Truck and Rubber Tires/Steering
                                                          which posed a hazard;
                                                       h. Negligently failed to install safety features to the Semi-Truck and Rubber
                                                          Tires/Steering to prevent a hazard;
                                                       i. Negligently installed the Rubber Tires/Steering on the Semi-Truck that employees
                                                          and the Plaintiff would be operating, making it a dangerous and hazardous
                                                          condition;
                                                       j. Carelessly and negligently supervised the construction, installation, repair, and
                                                          maintenance of the Semi-Truck and Rubber Tires/Steering which led to dangerous
                                                          and hazardous conditions;
                                                       k. Carelessly and negligently trained, instructed, and supervised its employees in the
                                                          inspection and installation of the Semi-Truck and Rubber Tires/Steering;
                                                       1. Carelessly and negligently trained and instructed its employees to disregard general
                                                          safety standards and OSHA safety standards despite notice ofcontinuing violations;
                                                          and
                                                       m. Was otherwise careless and negligent in the construction, installation, repair,
                                                          inspection, supervision ofits employees,training ofits employees and maintenance
                                                          as to and of the Semi-Truck and Rubber Tires/Steering.
                                                   77.    That as a direct and proximate result of the aforesaid, the Plaintiff, RENEE

                                            SWINDLE, suffered diverse injuries, both internally and externally, of a permanent and lasting

                                            nature, which have caused and will continue to cause pain in body and mind; that the Plaintiff was

                                            caused to spend and in the future will be compelled to expend,large sums of money in endeavoring

                                            to be cured of said injuries; that the Plaintiff was caused to and did lose much time from her

                                            employment, thereby incurring losses of large sums of money; including wage loss and the

                                            Plaintiff has been and in the future will be prevented from attending to her usual affairs and duties.

                                                    WHEREFORE,Plaintiff, RENEE SWINDLE,by and through her attorneys, SHERWOOD

                                            LAW GROUP LLC,hereby prays forjudgment against Defendants,TA OPERATING,LLC,d/b/a

                                            TRAVELCENTERS OF AMERICA,LLC,(TCA)for a sum ofmoney in excess ofFifty Thousand

                                            Dollars ($50,000.00).

                                                  COUNT VII: WESLEY SWINDLE PRODUCTS LIABILITY v. TA OPERATING,
                                                          LLC,d/b/a TRAVELCENTERS OF AMERICA,LLC,(TCA)



                                                                                             19
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 26 of 52 PageID #:34
                                                                                                                           I 111111 1 1 1 1101 11111 11111 1 1 1 11111 1 1 1 1111 1111
                                                                                                                           *    5     0 0         8     1    0     2     7 *



                                                   78.       On and before June 15,2019,TA OPERATING,LLC,d/b/a TRAVELCENTERS OF

                                            AMERICA, LLC,(TCA) manufactured and produced various Semi-Trucks, or parts of the Semi-
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                            Truck, which were rented, leased, and purchased by Defendants, YOKOHAMA TIRE

                                            CORPORATION a/k/a YOKOHAMA, TA TRUCK SERVICES, and QUEST GLOBAL, INC.,

                                            d/b/a QUEST TRUCKING.

                                                   79.       On and before June 15,2019,TA OPERATING,LLC,d/b/a TRAVELCENTERS OF

                                            AMERICA,LLC,(TCA)contracted with Defendants, YOKOHAMA TIRE CORPORATION a/k/a

                                            YOKOHAMA, TA TRUCK SERVICES, and QUEST GLOBAL, INC., d/b/a QUEST

                                            TRUCKING,for the purpose of using the Semi-Truck and Rubber Tires/Steering.

                                                   80.       On and before June 15, 2019, Defendant, TA OPERATING, LLC, d/b/a

                                            TRAVELCENTERS OF AMERICA, LLC,(TCA) by and through its agents, servants, and

                                            employees, was responsible for manufacturing and the production of the Semi-Truck and Rubber

                                            Tires/Steering    rented, leased, and     purchased   by    Defendants, YOKOHAMA                          TIRE

                                            CORPORATION a/k/a YOKOHAMA, TA TRUCK SERVICES, and QUEST GLOBAL, INC.,

                                            d/b/a QUEST TRUCKING.

                                                   81.       On and before June 15, 2019, Defendant, TA OPERATING, LLC, cl/b/a

                                            TRAVELCENTERS OF AMERICA, LLC,(TCA)through its agents, servants, and employees,

                                            owed a duty of reasonable care in the manufacturing, construction, design, and installation of the

                                            Semi-Truck and Rubber Tires/Steering rented, leased, and purchased by Defendants,

                                            YOKOHAMA TIRE CORPORATION a/k/a YOKOHAMA, TA TRUCK SERVICES, and

                                            QUEST GLOBAL,INC., d/b/a QUEST TRUCKING.

                                                   82.       Notwithstanding this duty, on and before June 15, 2019, the Defendant, TA

                                            OPERATING,LLC, d/b/a TRAVELCENTERS OF AMERICA,LLC,(TCA)by and through its



                                                                                           20
                                                Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 27 of 52 PageID #:35
                                            .                                                                                 I 11111 1 1 1 111 1 11111 III 010 1101 1 1 1 1111 1111
                                                                                                                              *    5    0 0        8    1    0 2        7    *



                                            agents, servants, and employees, was then and there guilty of one or more of the following acts

                                            and/or omissions:
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                                         a. Failed to properly manufacture and produce a safe and suitable Semi-Truck and
                                                            Rubber Tires/Steering;
                                                         b. Failed to properly test the Semi-Truck and Rubber Tires/Steering to ensure that it
                                                            was safe and suitable for use by the Plaintiff, and other prospective users;
                                                         c. Failed to Provide Plaintiff safe and suitable Semi-Truck and Rubber Tires/Steering
                                                            when it knew or should have known that Plaintiff, and other prospective users,
                                                            would be using the Rubber Tires/Steering;
                                                         d. Failed to warn the Plaintiff ofthe dangerous condition the Semi-Truck and Rubber
                                                            Tires/Steering when the Defendant knew, or in the exercise of ordinary care should
                                                            have known, that said warning was necessary to prevent injury to the Plaintiff;
                                                         e. Failed to install and use a functioning braking system and weight distribution on
                                                            the Semi-Truck and Rubber Tires/Steering which would have prevented a hazard;
                                                         f. The Semi-Truck and Rubber Tires/Steering were designed, manufactured, and sold
                                                            without the ability to function safely and properly;
                                                         g. Failed to inspect the Semi-Truck and Rubber Tires/Steering to ensure that they were
                                                            safe and suitable for use by the Plaintiff, and other prospective users and customers;
                                                         h. Failed to repair the Semi-Truck and Rubber Tires/Steering to ensure that they were
                                                            safe and suitable for use by the Plaintiff, and other prospective customers; or
                                                         i. Was otherwise careless and/or negligent in the manufacturing, production, sale,
                                                            repair, maintenance, delivery, installation, care, lease, and use of the Semi-Truck
                                                            and Rubber Tires/Steering.

                                                   83.      These unreasonably dangerous conditions existed at the time the Semi-Truck and

                                            Rubber Tires/Steering left the control of TA OPERATING, LLC, d/b/a TRAVELCENTERS OF

                                            AMERICA,LLC,(TCA).

                                                   84.      That as a direct and proximate result of the aforesaid, the Plaintiff, WESLEY

                                            SWINDLE, suffered diverse injuries, both internally and externally, of a permanent and lasting

                                            nature, which have caused and will continue to cause pain in body and mind; that the Plaintiff was

                                            caused to spend and in the future will be compelled to expend,large sums of money in endeavoring

                                            to be cured of said injuries; that the Plaintiff was caused to and did lose much time from his

                                            employment, thereby incurring losses of large sums of money; including wage loss and the

                                            Plaintiff has been and in the future will be prevented from attending to his usual affairs and duties



                                                                                              21
                                                  Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 28 of 52 PageID #:36
                                            •                                                                              1 1111 1 1 1 111 11111 11111 1 1 1 11111 1 1 1 111 1111
                                                                                                                           *    5 0 0           8     1    0 2 7           *



                                                       WHEREFORE, Plaintiff, WESLEY SWINDLE, by and through his attorneys,

                                                SHERWOOD LAW GROUP LLC, hereby prays for judgment against Defendants, TA
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                                OPERATING,LLC,d/b/a TRAVELCENTERS OF AMERICA,LLC,(TCA)for a sum of money

                                                in excess of Fifty Thousand Dollars ($50,000.00).

                                                      COUNT VIII: RENEE SWINDLE PRODUCTS LIABILITY v. TA OPERATING,
                                                              LLC,d/b/a TRAVELCENTERS OF AMERICA,LLC,(TCA)

                                                       85.    On and before June 15,2019,TA OPERATING,LLC,d/b/a TRAVELCENTERS OF

                                                AMERICA, LLC,(TCA) manufactured and produced various Semi-Trucks, or parts of the Semi-

                                                Truck, which were rented, leased, and purchased by Defendants, YOKOHAMA TIRE

                                                CORPORATION a/lc/a YOKOHAMA, TA TRUCK SERVICES, and QUEST GLOBAL, INC.,

                                                d/b/a QUEST TRUCKING.

                                                       86.    On and before June 15,2019,TA OPERATING,LLC,d/b/a TRAVELCENTERS OF

                                                AMERICA,LLC,(TCA)contracted with Defendants, YOKOHAMA TIRE CORPORATION a/lc/a

                                                YOKOHAMA, TA TRUCK SERVICES, and QUEST GLOBAL, INC., d/b/a QUEST

                                            TRUCKING,for the purpose of using the Semi-Truck and Rubber Tires/Steering.

                                                       87.    On and before June 15, 2019, Defendant, TA OPERATING, LLC, d/b/a

                                            TRAVELCENTERS OF AMERICA, LLC, (TCA) by and through its agents, servants, and

                                            employees, was responsible for manufacturing and the production ofthe Semi-Truck and Rubber

                                            Tires/Steering      rented, leased, and     purchased   by   Defendants, YOKOHAMA                       TIRE

                                            CORPORATION a/k/a YOKOHAMA, TA TRUCK SERVICES, and QUEST GLOBAL, INC.,

                                            d/b/a QUEST TRUCKING,

                                                       88.    On and before June 15, 2019, Defendant, TA OPERATING, LLC, d/b/a

                                            TRAVELCENTERS OF AMERICA, LLC,(TCA)through its agents, servants, and employees,

                                            owed a duty of reasonable care in the manufacturing, construction, design, and installation of the


                                                                                              22
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 29 of 52 PageID #:37
                                                                                                                              1 111111111111011111111111 1111111111111111111 1111
                                                                                                                              *   5    0 0       8     1   0 2 7 *



                                            Semi-Truck and Rubber Tires/Steering rented, leased, and purchased by Defendants,

                                            YOKOHAMA TIRE CORPORATION a/lc/a YOKOHAMA, TA TRUCK SERVICES, and
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                            QUEST GLOBAL,INC., cl/b/a QUEST TRUCKING.

                                                   89.       Notwithstanding this duty, on and before June 15, 2019, the Defendant, TA

                                            OPERATING, LLC, d/b/a TRAVELCENTERS OF AMERICA,LLC,(TCA)by and through its

                                            agents, servants, and employees, was then and there guilty of one or more of the following acts

                                            and/or omissions:

                                                         a. Failed to properly manufacture and produce a safe and suitable Semi-Truck and
                                                            Rubber Tires/Steering;
                                                         b. Failed to properly test the Semi-Truck and Rubber Tires/Steering to ensure that it
                                                            was safe and suitable for use by the Plaintiff, and other prospective users;
                                                         c. Failed to Provide Plaintiff safe and suitable Semi-Truck and Rubber Tires/Steering
                                                            when it knew or should have known that Plaintiff, and other prospective users,
                                                            would be using the Rubber Tires/Steering;
                                                         d. Failed to warn the Plaintiff ofthe dangerous condition the Semi-Truck and Rubber
                                                            Tires/Steering, when the Defendant knew,or in the exercise of ordinary care should
                                                            have known, that said warning was necessary to prevent injury to the Plaintiff;
                                                         e. Failed to install and use a functioning braking system and weight distribution on
                                                            the Semi-Truck and Rubber Tires/Steering which would have prevented a hazard;
                                                         f. The Semi-Truck and Rubber Tires/Steering were designed, manufactured, and sold
                                                            without the ability to function safely and properly;
                                                         g. Failed to inspect the Semi-Truck and Rubber Tires/Steering to ensure that they were
                                                            safe and suitable for use by the Plaintiff, and other prospective users and customers;
                                                         h. Failed to repair the Semi-Truck and Rubber Tires/Steering to ensure that they were
                                                            safe and suitable for use by the Plaintiff, and other prospective customers; or
                                                            Was otherwise careless and/or negligent in the manufacturing, production, sale,
                                                            repair, maintenance, delivery, installation, care, lease, and use of the Semi-Truck
                                                            and Rubber Tires/Steering.

                                                   90.      These unreasonably dangerous conditions existed at the time the Semi-Truck and

                                            Rubber Tires/Steering left the control of TA OPERATING, LLC, d/b/a TRAVELCENTERS OF

                                            AMERICA,LLC,(TCA).

                                                   91.      That as a direct and proximate result of the aforesaid, the Plaintiff, RENEE

                                            SWINDLE, suffered diverse injuries, both internally and externally, of a permanent and lasting

                                            nature, which have caused and will continue to cause pain in body and mind; that the Plaintiff was
                                                                                              23
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 30 of 52 PageID #:38
                                                                                                                             1 11111 1 1 1 11111 11111 1111 1111 11111 1 1 1 1111 1111
                                                                                                                             *    5 0 0            8     1    0 2 7 *



                                            caused to spend and in the future will be compelled to expend,large sums of money in endeavoring

                                            to be cured of said injuries; that the Plaintiff was caused to and did lose much time from her
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                            employment, thereby incurring losses of large sums of money; including wage loss and the

                                            Plaintiff has been and in the future will be prevented from attending to her usual affairs and duties

                                                    WHEREFORE,Plaintiff, RENEE SWINDLE,by and through her attorneys, SHERWOOD

                                            LAW GROUP LLC,hereby prays forjudgment against Defendants,TA OPERATING,LLC,d/b/a

                                            TRAVELCENTERS OF AMERICA,LLC,(TCA)for a sum ofmoney in excess ofFifty Thousand

                                            Dollars ($50,000.00).

                                                     COUNT IX: WESLEY SWINDLE NEGLIGENCE v. TA TRUCK SERVICE

                                                   92.     Plaintiff, WESLEY SWINDLE,re-alleges paragraphs one(1)through eleven(11)of

                                            the General Allegations as paragraphs ninety-two (92) of Count IX.

                                                   93.     On and before June 15, 2019, and at all relevant times, TA TRUCK SERVICE

                                            owned, leased, maintained, possessed, operated and/or managed the Semi-Truck and parts of the

                                            Semi-Truck.

                                                   94.     At the aforementioned time and place and prior thereto, TA TRUCK SERVICE,

                                            knowing its duty to maintain a safe Semi-Truck for employees and drivers, carelessly and

                                            negligently caused and permitted said Semi-Truck and Rubber Tires/Steering to become and

                                            remain in dangerous condition for persons driving the aforementioned vehicle.

                                                   95.     TA TRUCK SERVICE, knew, or in the exercise of ordinary care, should have

                                            known, that the Semi-Truck and Rubber Tires/Steering were in disrepair and posed a danger to

                                            employees and drivers.

                                                   96.     On or before June 15, 2019, TA TRUCK SERVICE,had notice and knowledge that

                                            the Semi-Truck and Rubber Tires had malfunctioned and were not aligned, functioning, or

                                            otherwise repaired properly and in compliance with safety codes.
                                                                                            24
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 31 of 52 PageID #:39
                                                                                                                              1 11111111111111111111111111 11111111111111111111111
                                                                                                                              *   5    0 0        8    1    0 2 7 *



                                                   97.     On or before June 15, 2019, TA TRUCK SERVICE,had notice and knowledge that

                                            the Semi-Truck and Rubber Tires were manufactured, produced,supplied, installed in a dangerous
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                            and hazardous condition and not in compliance with state and federal safety standards.

                                                   98.     On or before June 15, 2019, Defendant, TA TRUCK SERVICE, hired a third party

                                            or was otherwise responsible for the construction, installation, repair, inspection, and maintenance

                                            of the Semi-Truck and Rubber Tires/Steering.

                                                   99.     On or about June 15, 2019, and at all relevant times, the Semi-Truck and Rubber

                                            Tires/Steering were not secure, safe for use, had a failed braking system, were inherently

                                            dangerous, not positioned or constructed to code, violated OSHA or other state or federal safety

                                            standards, and/or created an unnecessarily dangerous working environment for the Plaintiff,

                                            WESLEY SWINDLE.

                                                   100.    On or about June 15, 2019, and at all relevant times, Defendant, TA TRUCK

                                            SERVICE, had knowledge or reasonably should have known that the Semi-Truck and Rubber

                                            Tires/Steering had been constructed and/or installed and/or maintained and/or repair and/or

                                            inspected in a negligent manner.

                                                   101.    Prior to June 15,2019, and at all relevant times, it was foreseeable that an individual

                                            such as Plaintiff, WESLEY SWINDLE, would be driving the Semi-Truck with the attached

                                            Rubber Tires/Steering.

                                                   102.    At all relevant times, Defendant, TA TRUCK SERVICE, had a duty to exercise

                                            reasonable care in the construction and/or installation and/or maintenance and/or repairs and/or

                                            inspection of the Semi-Truck and Rubber Tires/Steering so as not to create an unreasonable risk

                                            of injury to foreseeable individuals such as Plaintiff, WESLEY SWINDLE.

                                                   103.    On June 15, 2019, Defendant, TA TRUCK SERVICE, were then and there guilty

                                            of one or more of the following acts or omissions:
                                                                                             25
                                               Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 32 of 52 PageID #:40
                                                                                                                              1 1111111111111011111111111 1 1 1 110111111111 1111
                                                                                                                              * 5 0 0 8                1   0 2 7 *



                                                        a. Carelessly and negligently failed to keep the Semi-Truck and Rubber Tires/Steering
                                                           in a reasonably safe condition;
                                                        b. Carelessly and negligently permitted the Semi-Truck and Rubber Tires/Steering to
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                                           remain in an unreasonably dangerous condition, which the Defendant knew, or
                                                           upon the reasonable exercise of care, would have known to have existed;
                                                       c. Carelessly and negligently failed to warn the Plaintiff of said unreasonably
                                                           dangerous condition;
                                                       d. Carelessly and negligently supervised the contractors or other third parties that
                                                           installed, inspected, and/or repaired the Semi-Truck and Rubber Tires/Steering;
                                                       e. Carelessly and negligently failed to inspect the Semi-Truck and Rubber
                                                           Tires/Steering that Plaintiff was operating;
                                                       f. Carelessly and negligently failed to install and use a functioning braking system
                                                           and weight distribution for the Semi-Truck and Rubber Tires/Steering which would
                                                           have prevented a hazard;
                                                       g. Negligently failed to repair and maintain the Semi-Truck and Rubber Tires/Steering
                                                           which posed a hazard;
                                                       h. Negligently failed to install safety features to the Semi-Truck and Rubber
                                                           Tires/Steering to prevent a hazard;
                                                       i. Negligently installed the Rubber Tires/Steering on the Semi-Truck that employees
                                                           and the Plaintiff would be operating, making it a dangerous and hazardous
                                                           condition;
                                                       j. Carelessly and negligently supervised the construction, installation, repair, and
                                                           maintenance of the Semi-Truck and Rubber Tires/Steering which led to dangerous
                                                           and hazardous conditions;
                                                       k. Carelessly and negligently trained, instructed, and supervised its employees in the
                                                           inspection and installation ofthe Semi-Truck and Rubber Tires/Steering;
                                                       1. Carelessly and negligently trained and instructed its employees to disregard general
                                                           safety standards and OSHA safety standards despite notice ofcontinuing violations;
                                                           and
                                                       m. Was otherwise careless and negligent in the construction, installation, repair,
                                                           inspection, supervision ofits employees, training ofits employees and maintenance
                                                           as to and of the Semi-Truck and Rubber Tires/Steering.
                                                    104. That as a direct and proximate result of the aforesaid, the Plaintiff, WESLEY

                                            SWINDLE, suffered diverse injuries, both internally and externally, of a permanent and lasting

                                            nature, which have caused and will continue to cause pain in body and mind; that the Plaintiff was

                                            caused to spend and in the future will be compelled to expend, large sums of money in endeavoring

                                            to be cured of said injuries; that the Plaintiff was caused to and did lose much time from his

                                            employment, thereby incurring losses of large sums of money; including wage loss and the

                                            Plaintiff has been and in the future will be prevented from attending to his usual affairs and duties.



                                                                                             26
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 33 of 52 PageID #:41
                                                                                                                            1 11111111111111111111111111 1111111111111111111 1111
                                                                                                                            *    5 0 0 8              1   0 2 7 *



                                                   WHEREFORE, Plaintiff, WESLEY SWINDLE, by and through his attorneys,

                                            SHERWOOD LAW GROUP LLC, hereby prays for judgment against Defendant, TA TRUCK
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                            SERVICE for a sum of money in excess of Fifty Thousand Dollars ($50,000.00).

                                                      COUNT X: RENEE SWINDLE NEGLIGENCE v. TA TRUCK SERVICE

                                                   105.    Plaintiff, RENEE SWINDLE, re-alleges paragraphs one (1)through eleven (11) of

                                            the General Allegations as paragraphs one hundred five(105)of Count X.

                                                   106.    On and before June 15, 2019, and at all relevant times, TA TRUCK SERVICE

                                            owned, leased, maintained, possessed, operated and/or managed the Semi-Truck and parts of the

                                            Semi-Truck (hereinafter, "Rubber Tires/Steering ").

                                                   107.    At the aforementioned time and place and prior thereto, TA TRUCK SERVICE,

                                            knowing its duty to maintain a safe Semi-Truck for employees and drivers, carelessly and

                                            negligently caused and permitted said Semi-Truck and Rubber Tires/Steering to become and

                                            remain in dangerous condition for persons driving the aforementioned vehicle.

                                                   108.    TA TRUCK SERVICE, knew, or in the exercise of ordinary care, should have

                                            known, that the Semi-Truck and Rubber Tires/Steering were in disrepair and posed a danger to

                                            employees and drivers.

                                                   109.    On or before June 15,2019, TA TRUCK SERVICE,had notice and knowledge that

                                            the Semi-Truck and Rubber Tires had malfunctioned and were not aligned, functioning, or

                                            otherwise repaired properly and in compliance with safety codes.

                                                   1 10.   On or before June 15, 2019, TA TRUCK SERVICE,had notice and knowledge that

                                            the Semi-Truck and Rubber Tires were manufactured, produced, supplied, installed in a dangerous

                                            and hazardous condition and not in compliance with state and federal safety standards.




                                                                                           27
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 34 of 52 PageID #:42
                                                                                                                                1 11111 1 1 1 11 1 1111 11111 1 1 1 11111 1 1 1 IIII III
                                                                                                                                *    5    0 0 8            1    0     2    7     *



                                                   1 11.      On or before June 15, 2019, Defendant, TA TRUCK SERVICE, hired a third party

                                            or was otherwise responsible for the construction, installation, repair, inspection, and maintenance
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                            of the Semi-Truck and Rubber Tires/Steering.

                                                   1 12.      On or about June 15, 2019, and at all relevant times, the Semi-Truck and Rubber

                                            Tires/Steering were not secure, safe for use, had a failed braking system, were inherently

                                            dangerous, not positioned or constructed to code, violated OSHA or other state or federal safety

                                            standards, and/or created an unnecessarily dangerous working environment for the Plaintiff,

                                            RENEE SWINDLE.

                                                   1 13.      On or about June 15, 2019, and at all relevant times, Defendant, TA TRUCK

                                            SERVICE, had knowledge or reasonably should have known that the Semi-Truck and Rubber

                                            Tires/Steering had been constructed and/or installed and/or maintained and/or repair and/or

                                            inspected in a negligent manner.

                                                   1 14.      Prior to June 15,2019, and at all relevant times,it was foreseeable that an individual

                                            such as Plaintiff, RENEE SWINDLE,would be driving the Semi-Truck with the attached Rubber

                                            Tires/Steering.

                                                   1 15.      At all relevant times, Defendant, TA TRUCK SERVICE, had a duty to exercise

                                            reasonable care in the construction and/or installation and/or maintenance and/or repairs and/or

                                            inspection of the Semi-Truck and Rubber Tires/Steering so as not to create an unreasonable risk

                                            of injury to foreseeable individuals such as Plaintiff, RENEE SWINDLE.

                                                   116.       On June 15, 2019, Defendant, TA TRUCK SERVICE, were then and there guilty

                                            of one or more of the following acts or omissions:

                                                       a. Carelessly and negligently failed to keep the Semi-Truck and Rubber Tires/Steering
                                                          in a reasonably safe condition;
                                                       b. Carelessly and negligently permitted the Semi-Truck and Rubber Tires/Steering to
                                                          remain in an unreasonably dangerous condition, which the Defendant knew, or
                                                          upon the reasonable exercise of care, would have known to have existed;
                                                                                               28
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 35 of 52 PageID #:43
                                                                                                                              1 11111 1 1 1 11111 11111 11111 Hill 11111 1111 III 1111
                                                                                                                              *    5 0 0 8               1    0 2 7            *



                                                       c. Carelessly and negligently failed to warn the Plaintiff of said unreasonably
                                                           dangerous condition;
                                                        d. Carelessly and negligently supervised the contractors or other third parties that
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                                           installed, inspected, and/or repaired the Semi-Truck and Rubber Tires/Steering;
                                                       e. Carelessly and negligently failed to inspect the Semi-Truck and Rubber
                                                           Tires/Steering that Plaintiff was operating;
                                                       f. Carelessly and negligently failed to install and use a functioning braking system
                                                           and weight distribution for the Semi-Truck and Rubber Tires/Steering which would
                                                           have prevented a hazard;
                                                       g. Negligently failed to repair and maintain the Semi-Truck and Rubber Tires/Steering
                                                           which posed a hazard;
                                                       h. Negligently failed to install safety features to the Semi-Truck and Rubber
                                                           Tires/Steering to prevent a hazard;
                                                       i. Negligently installed the Rubber Tires/Steering on the Semi-Truck that employees
                                                           and the Plaintiff would be operating, making it a dangerous and hazardous
                                                           condition;
                                                       j. Carelessly and negligently supervised the construction, installation, repair, and
                                                           maintenance ofthe Semi-Truck and Rubber Tires/Steering which led to dangerous
                                                           and hazardous conditions;
                                                       k. Carelessly and negligently trained, instructed, and supervised its employees in the
                                                           inspection and installation of the Semi-Truck and Rubber Tires/Steering;
                                                       1. Carelessly and negligently trained and instructed its employees to disregard general
                                                           safety standards and OSHA safety standards despite notice ofcontinuing violations;
                                                           and
                                                       m. Was otherwise careless and negligent in the construction, installation, repair,
                                                           inspection, supervision ofits employees,training ofits employees and maintenance
                                                           as to and of the Semi-Truck and Rubber Tires/Steering.
                                                    117. That as a direct and proximate result of the aforesaid, the Plaintiff, RENEE

                                            SWINDLE, suffered diverse injuries, both internally and externally, of a permanent and lasting

                                            nature, which have caused and will continue to cause pain in body and mind; that the Plaintiff was

                                            caused to spend and in the future will be compelled to expend,large sums of money in endeavoring

                                            to be cured of said injuries; that the Plaintiff was caused to and did lose much time from her

                                            employment, thereby incurring losses of large sums of money; including wage loss and the

                                            Plaintiff has been and in the future will be prevented from attending to her usual affairs and duties.

                                                    WHEREFORE,Plaintiff, RENEE SWINDLE,by and through her attorneys, SHERWOOD

                                            LAW GROUP LLC, hereby prays for judgment against Defendant, TA TRUCK SERVICE for a

                                            sum of money in excess of Fifty Thousand Dollars ($50,000.00).


                                                                                             29
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 36 of 52 PageID #:44
                                                                                                                          1 111111111111111111111 1111111111111111111111111111
                                                                                                                          *   5 0 0 8              1    0 2 7 *



                                                COUNT XI: WESLEY SWINDLE PRODUCTS LIABILITY v. TA TRUCK SERVICE

                                                   118.    On and before June 15, 2019, TA TRUCK SERVICE manufactured and produced
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                            various Semi-Trucks, or parts of the Semi-Truck, which were rented, leased, and purchased by

                                            Defendants, YOKOHAMA TIRE CORPORATION a/k/a YOKOHAMA,TA OPERATING, LLC,

                                            d/b/a TRAVELCENTERS OF AMERICA, LLC, (TCA), and QUEST GLOBAL, INC., d/b/a

                                            QUEST TRUCKING,to be used on the Semi-Truck.

                                                   119.    On and before June 15, 2019, TA TRUCK SERVICE contracted with Defendants,

                                            YOKOHAMA TIRE CORPORATION a/k/a YOKOHAMA, TA OPERATING, LLC, d/b/a

                                            TRAVELCENTERS OF AMERICA, LLC,(TCA), and QUEST GLOBAL, INC., d/b/a QUEST

                                            TRUCKING,for the purpose of using its Semi-Truck and Rubber Tires/Steering.

                                                   120.    On and before June 15, 2019, Defendant, TA TRUCK SERVICE by and through

                                            its agents, servants, and employees, was responsible for manufacturing and the production of the

                                            Semi-Truck and Rubber Tires/Steering rented, leased, and purchased by Defendants,

                                            YOKOHAMA TIRE CORPORATION a/k/a YOKOHAMA, TA OPERATING, LLC, d/b/a

                                            TRAVELCENTERS OF AMERICA, LLC,(TCA), and QUEST GLOBAL, INC., d/b/a QUEST

                                            TRUCKING.

                                                   121.   On and before June 15,2019,Defendant,TA TRUCK SERVICE through its agents,

                                            servants, and employees, owed a duty of reasonable care in the manufacturing, construction,

                                            design, and installation ofthe Semi-Truck and Rubber Tires/Steering rented, leased, and purchased

                                            by Defendants, YOKOHAMA TIRE CORPORATION a/k/a YOKOHAMA, TA OPERATING,

                                            LLC, d/b/a TRAVELCENTERS OF AMERICA,LLC,(TCA), and QUEST GLOBAL,INC., d/b/a

                                            QUEST TRUCKING.




                                                                                           30
                                               Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 37 of 52 PageID #:45
                                                                                                                             1 111111 1 1 1 1111 11111 11111 1 1 1 11111 1 1 1 1111 1111
                                                                                                                             *    5     0 0 8             1    0 2 7             *



                                                    122.   Notwithstanding this duty, on and before June 15, 2019, the Defendant, TA

                                            TRUCK SERVICE by and through its agents, servants, and employees, was then and there guilty
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                            of one or more of the following acts and/or omissions:

                                                       a. Failed to properly manufacture and produce a safe and suitable Semi-Truck and
                                                          Rubber Tires/Steering;
                                                       b. Failed to properly test the Semi-Truck and Rubber Tires/Steering to ensure that it
                                                          was safe and suitable for use by the Plaintiff, and other prospective users;
                                                       c. Failed to Provide Plaintiff safe and suitable Semi-Truck and Rubber Tires/Steering
                                                          when it knew or should have known that Plaintiff, and other prospective users,
                                                          would be using the Rubber Tires/Steering;
                                                       d. Failed to warn the Plaintiff ofthe dangerous condition the Semi-Truck and Rubber
                                                          Tires/Steering, when the Defendant knew,or in the exercise of ordinary care should
                                                          have known, that said warning was necessary to prevent injury to the Plaintiff;
                                                       e. Failed to install and use a functioning braking system and weight distribution on
                                                          the Semi-Truck and Rubber Tires/Steering which would have prevented a hazard;
                                                       f. The Semi-Truck and Rubber Tires/Steering were designed, manufactured, and sold
                                                          without the ability to function safely and properly;
                                                       g. Failed to inspect the Semi-Truck and Rubber Tires/Steering to ensure that they were
                                                          safe and suitable for use by the Plaintiff, and other prospective users and customers;
                                                       h. Failed to repair the Semi-Truck and Rubber Tires/Steering to ensure that they were
                                                          safe and suitable for use by the Plaintiff, and other prospective customers; or
                                                       i. Was otherwise careless and/or negligent in the manufacturing, production, sale,
                                                          repair, maintenance, delivery, installation, care, lease, and use of the Semi-Truck
                                                          and Rubber Tires/Steering.

                                                    123.   These unreasonably dangerous conditions existed at the time the Semi-Truck and

                                            Rubber Tires/Steering left the control ofTA TRUCK SERVICE.

                                                    124.   That as a direct and proximate result of the aforesaid, the Plaintiff, WESLEY

                                            SWINDLE, suffered diverse injuries, both internally and externally, of a permanent and lasting

                                            nature, which have caused and will continue to cause pain in body and mind; that the Plaintiff was

                                            caused to spend and in the future will be compelled to expend, large sums of money in endeavoring

                                            to be cured of said injuries; that the Plaintiff was caused to and did lose much time from his

                                            employment, thereby incurring losses of large sums of money; including wage loss and the

                                            Plaintiff has been and in the future will be prevented from attending to his usual affairs and duties



                                                                                             31
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 38 of 52 PageID #:46
                                                                                                                          1 111111 1 1 1 I1111 1111 11111 1111 11111 1 1 1 1111 1H1
                                                                                                                          *    5    0 0 8             1    0    2     7 *



                                                   WHEREFORE, Plaintiff, WESLEY SWINDLE, by and through his attorneys,

                                            SHERWOOD LAW GROUP LLC, hereby prays for judgment against Defendant, TA TRUCK
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                            SERVICE for a sum of money in excess of Fifty Thousand Dollars ($50,000.00).

                                                COUNT XII: RENEE SWINDLE PRODUCTS LIABILITY v. TA TRUCK SERVICE

                                                   125.    On and before June 15, 2019, TA TRUCK SERVICE manufactured and produced

                                            various Semi-Trucks, or parts of the Semi-Truck, which were rented, leased, and purchased by

                                            Defendants, YOKOHAMA TIRE CORPORATION a/lc/a YOKOHAMA,TA OPERATING,LLC,

                                            d/b/a TRAVELCENTERS OF AMERICA, LLC, (TCA), and QUEST GLOBAL, INC., d/b/a

                                            QUEST TRUCKING,to be used on the Semi-Truck.

                                                   126.    On and before June 15, 2019, TA TRUCK SERVICE contracted with Defendants,

                                            YOKOHAMA TIRE CORPORATION a/k/a YOKOHAMA, TA OPERATING, LLC, d/b/a

                                            TRAVELCENTERS OF AMERICA, LLC,(TCA), and QUEST GLOBAL, INC., d/b/a QUEST

                                            TRUCKING,for the purpose of using its Semi-Truck and Rubber Tires/Steering.

                                                   127.    On and before June 15, 2019, Defendant, TA TRUCK SERVICE by and through

                                            its agents, servants, and employees, was responsible for manufacturing and the production of the

                                            Semi-Truck and Rubber Tires/Steering rented, leased, and purchased by Defendants,

                                            YOKOHAMA TIRE CORPORATION a/lc/a YOKOHAMA, TA OPERATING, LLC, d/b/a

                                            TRAVELCENTERS OF AMERICA, LLC,(TCA), and QUEST GLOBAL, INC., d/b/a QUEST

                                            TRUCKING.

                                                   128.   On and before June 15,2019,Defendant,TA TRUCK SERVICE through its agents,

                                            servants, and employees, owed a duty of reasonable care in the manufacturing, construction,

                                            design, and installation ofthe Semi-Truck and Rubber Tires/Steering rented, leased, and purchased

                                            by Defendants, YOKOHAMA TIRE CORPORATION a/k/a YOKOHAMA, TA OPERATING,



                                                                                           32
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 39 of 52 PageID #:47
                                                                                                                           1 11111 1111 11111 11111 11111 1 1 1 11111 1 1 1 1111 111
                                                                                                                           * 5 0 0 8                   1    0 2 7 *



                                            LLC, d/b/a TRAVELCENTERS OF AMERICA,LLC,(TCA), and QUEST GLOBAL,INC., d/b/a

                                            QUEST TRUCKING.
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                                   129.    Notwithstanding this duty, on and before June 15, 2019, the Defendant, TA

                                            TRUCK SERVICE by and through its agents, servants, and employees, was then and there guilty

                                            of one or more of the following acts and/or omissions:

                                                      a. Failed to properly manufacture and produce a safe and suitable Semi-Truck and
                                                         Rubber Tires/Steering;
                                                      b. Failed to properly test the Semi-Truck and Rubber Tires/Steering to ensure that it
                                                         was safe and suitable for use by the Plaintiff, and other prospective users;
                                                      c. Failed to Provide Plaintiff safe and suitable Semi-Truck and Rubber Tires/Steering
                                                         when it knew or should have known that Plaintiff, and other prospective users,
                                                         would be using the Rubber Tires/Steering;
                                                      d. Failed to warn the Plaintiff of the dangerous condition the Semi-Truck and Rubber
                                                         Tires/Steering, when the Defendant knew,or in the exercise of ordinary care should
                                                         have known, that said warning was necessary to prevent injury to the Plaintiff;
                                                      e. Failed to install and use a functioning braking system and weight distribution on
                                                         the Semi-Truck and Rubber Tires/Steering which would have prevented a hazard;
                                                      f. The Semi-Truck and Rubber Tires/Steering were designed, manufactured, and sold
                                                         without the ability to function safely and properly;
                                                      g. Failed to inspect the Semi-Truck and Rubber Tires/Steering to ensure that they were
                                                         safe and suitable for use by the Plaintiff, and other prospective users and customers;
                                                      h. Failed to repair the Semi-Truck and Rubber Tires/Steering to ensure that they were
                                                         safe and suitable for use by the Plaintiff, and other prospective customers; or
                                                         Was otherwise careless and/or negligent in the manufacturing, production, sale,
                                                         repair, maintenance, delivery, installation, care, lease, and use of the Semi-Truck
                                                         and Rubber Tires/Steering.
                                                   130. These unreasonably dangerous conditions existed at the time the Semi-Truck and

                                            Rubber Tires/Steering left the control of TA TRUCK SERVICE.

                                                   131.    That as a direct and proximate result of the aforesaid, the Plaintiff, RENEE

                                            SWINDLE, suffered diverse injuries, both internally and externally, of a permanent and lasting

                                            nature, which have caused and will continue to cause pain in body and mind; that the Plaintiff was

                                            caused to spend and in the future will be compelled to expend,large sums of money in endeavoring

                                            to be cured of said injuries; that the Plaintiff was caused to and did lose much time from her




                                                                                           33
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 40 of 52 PageID #:48
                                                                                                                              I 11111 1111 1101 11111 11111 1 1 1 11111 1 1 1 1111 1111
                                                                                                                              *    S    0 0 8             1    0 2 7 *



                                            employment, thereby incurring losses of large sums of money; including wage loss and the

                                            Plaintiff has been and in the future will be prevented from attending to her usual affairs and duties.
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                                    WHEREFORE,Plaintiff, RENEE SWINDLE,by and through her attorneys, SHERWOOD

                                            LAW GROUP LLC, hereby prays for judgment against Defendant, TA TRUCK SERVICE,for a

                                            sum of money in excess of Fifty Thousand Dollars ($50,000.00).




                                                       COUNT XIII: WESLEY SWINDLE WILFUL AND WANTON v. QUEST
                                                                   GLOBAL,INC., d/b/a QUEST TRUCKING

                                                    132.   Plaintiff, WESLEY SWINDLE,re-alleges paragraphs one (1) through eleven (11)

                                            ofthe General Allegations as one hundred thirty-two (132)of Count XIII.

                                                    133.   On and before June 15, 2019, and at all relevant times, QUEST GLOBAL, INC.,

                                            d/b/a QUEST TRUCKING staffed employees for, owned,leased, maintained, possessed, operated

                                            and/or managed the Semi-Truck and Rubber Tires/Steering.

                                                    134.   At the aforementioned time and place and prior thereto, QUEST GLOBAL,INC.,

                                            d/b/a QUEST TRUCKING, knowing its duty to maintain a safe Semi-Truck and Rubber

                                            Tires/Steering for employees and drivers, carelessly and negligently caused and permitted said

                                            Semi-Truck and Rubber Tires/Steering to become and remain in dangerous condition for persons

                                            driving the aforementioned vehicle.

                                                   135.    QUEST GLOBAL,INC., d/b/a QUEST TRUCKING, knew, or in the exercise of

                                            ordinary care, should have known, that the Semi-Truck and Rubber Tires/Steering were in

                                            disrepair and posed a danger to property employees and drivers.




                                                                                             34
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 41 of 52 PageID #:49
                                                                                                                          1 111111111111111111111 11111 1111111111111111111 1111
                                                                                                                          *    5 0 0 8              1    0 2 7 *



                                                   136.    On or before June 15, 2019, QUEST GLOBAL,INC., d/b/a QUEST TRUCKING,

                                            had notice and knowledge that the Semi-Truck and Rubber Tires had malfunctioned and were not
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                            aligned, functioning, or otherwise repaired properly and in compliance with safety codes.

                                                   137.    On or before June 15, 2019, QUEST GLOBAL,INC., d/b/a QUEST TRUCKING,

                                            had notice and knowledge that the Semi-Truck and Rubber Tires were manufactured, produced,

                                            supplied, installed in a dangerous and hazardous condition and not in compliance with state and

                                            federal safety standards.

                                                   138.    On or before June 15, 2019, Defendants, QUEST GLOBAL, INC., d/b/a QUEST

                                            TRUCKING, hired a third party or was otherwise responsible for the construction, installation,

                                            repair, inspection, and maintenance of the Semi-Truck and Rubber Tires/Steering.

                                                   139.    On or about June 15, 2019, and at all relevant times, the Semi-Truck and Rubber

                                            Tires/Steering were not secure, safe for use, had a failed braking system, were inherently

                                            dangerous, not positioned or constructed to code, violated OSHA or other state or federal safety

                                            standards, and/or created an unnecessarily dangerous working environment for the Plaintiff,

                                            WESLEY SWINDLE.

                                                   140.    On or about June 15, 2019, and at all relevant times, Defendants, QUEST

                                            GLOBAL, INC., d/b/a QUEST TRUCKING, had knowledge or reasonably should have known

                                            that the Semi-Truck and Rubber Tires/Steering had been constructed and/or installed and/or

                                            maintained and/or repair and/or inspected in a negligent manner.

                                                   141.    On or about June 15, 2019, and at all relevant times, Defendants, QUEST

                                            GLOBAL, INC., d/b/a QUEST TRUCKING, had knowledge or reasonably should have known

                                            that co-Defendants     YOKOHAMA         TIRE    CORPORATION         a/k/a YOKOHAMA, TA

                                            OPERATING, LLC, d/b/a TRAVELCENTERS OF AMERICA, LLC,(TCA), and TA TRUCK



                                                                                           35
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 42 of 52 PageID #:50
                                                                                                                                 1 1111 1 1 1 1111 11111 11111 1111 1111 111 111 111
                                                                                                                                 *   5    0 0 8           1   0 2 7          *



                                            SERVICES, had previously failed repairs, improperly installed equipment, or malfunctioning

                                            steering and wheels on the Semi-Truck.
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                                   142.       Prior to June 15,2019, and at all relevant times, it was foreseeable that an individual

                                            such as Plaintiff, WESLEY SWINDLE, would be driving the Semi-Truck with the Rubber

                                            Tires/Steering.

                                                   143.       At all relevant times, Defendants, QUEST GLOBAL, INC., d/b/a QUEST

                                            TRUCKING,had a duty to exercise reasonable care in the construction and/or installation and/or

                                            maintenance and/or repairs and/or inspection of the Semi-Truck and Rubber Tires/Steering and

                                            placement of its employees to use the Semi-Truck and Rubber Tires/Steering so as not to create

                                            an unreasonable risk of injury to foreseeable individuals such as Plaintiff, WESLEY SWINDLE.

                                                   144.       Defendant, QUEST GLOBAL,INC., D/B/A QUEST TRUCKING,knowingly and

                                            intentionally modified, altered, repaired, inspected, produced, or maintained the Semi-Truck and

                                            Rubber Tires/Steering in an unsafe and improper condition.

                                                   145.   Defendant, QUEST GLOBAL,INC., d/b/a QUEST TRUCKING, knowingly and

                                            intentionally required Plaintiff to drive the Semi-Truck with the Rubber Tires/Steering despite

                                            knowledge that it had been modified, altered, repaired, inspected, produced, or maintained in a

                                            dangerous condition.

                                                   146.   Defendant, QUEST GLOBAL,INC., d/b/a QUEST TRUCKING, knowingly and

                                            intentionally required a quota of Plaintiff despite knowledge that the Semi-Truck and Rubber

                                            Tires/Steering had been modified, altered, repaired, inspected, produced, or maintained in a

                                            dangerous condition.

                                                   147.   Defendant, QUEST GLOBAL,INC., d/b/a QUEST TRUCKING, knowingly and

                                            intentionally improperly trained Plaintiff to use the Semi-Truck and Rubber Tires/Steering.
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 43 of 52 PageID #:51
                                                                                                                            1 111111 1 1 1 11111 11111 11111 1 1 1 11111 1 1 1 1111 111
                                                                                                                            *    5 0 0 8                 1    0 2 7 *



                                                     148.   On June 15, 2019, Defendant, QUEST GLOBAL, INC., d/b/a QUEST

                                            TRUCKING, knew that the Semi-Truck and Rubber Tires/Steering were in an unsafe condition
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                            and intentionally required Plaintiff to work on the Semi Truck and meet a quota.

                                                     149.   Said injury to Plaintiff was the type of injury that was expected and contemplated

                                            by Defendant, QUEST GLOBAL, INC., d/b/a QUEST TRUCKING, when they knowingly and

                                            intentionally modified, altered, repaired, inspected, produced, or maintained the Semi-Truck and

                                            Rubber Tires/Steering in a dangerous condition.

                                                     150.   Plaintiff's injury was not accidental, and occurred as a result of Defendant, QUEST

                                            GLOBAL,INC., d/b/a QUEST TRUCKING's, willful and wanton conduct.

                                                     151.   Despite Defendant, QUEST GLOBAL, INC., d/b/a QUEST TRUCKING's,

                                            knowledge that the dangerous condition ofthe Semi-Truck and Rubber Tires/Steering would cause

                                            this exact injury, Defendant knowingly and intentionally required Plaintiff to drive the Semi-

                                            Truck.

                                                     152.   Despite Defendant, QUEST GLOBAL, INC., d/b/a QUEST TRUCKING's,

                                            knowledge that the condition of the Semi-Truck and Rubber Tires/Steering would cause this exact

                                            injury, Defendant knowingly and intentionally improperly trained Plaintiffto drive the Semi-Truck

                                            in order to increase production and meet quotas.

                                                     153.   Defendant, QUEST GLOBAL, INC., d/b/a QUEST TRUCKING, controlled the

                                            work, portions of the work, the production and/or production output of the Plaintiff, WESLEY

                                            SWINDLE.

                                                     154.   Defendant, QUEST GLOBAL,INC., d/b/a QUEST TRUCKING,intentionally and

                                            recklessly required Plaintiff to drive the Semi-Truck when they knew that other employees had

                                            become injured on vehicles which were not inspected, maintained, repaired, or controlled properly.



                                                                                            37
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 44 of 52 PageID #:52
                                                                                                                           I 11111 1 1 1 1III 1111 11111 1 1 1 11111 VII 1111 III
                                                                                                                           *     5 0 0 8             1    0 2 7 *



                                                    155.   Defendant, QUEST GLOBAL, INC., d/b/a QUEST TRUCKING, knew that

                                            Defendants, YOKOHAMA TIRE CORPORATION a/lc/a YOKOHAMA, TA OPERATING,
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                            LLC,d/b/a TRAVELCENTERS OF AMERICA,LLC,(TCA),and TA TRUCK SERVICES,were

                                            misusing the Semi-Truck and Rubber Tires/Steering to increase production and intentionally and

                                            recklessly required Plaintiff to drive in unsafe conditions.

                                                    156.   Defendant, QUEST GLOBAL, INC., d/b/a QUEST TRUCKING, knew that the

                                            Semi-Truck and Rubber Tires/Steering had been altered and/or was being misused, and

                                            intentionally and recklessly placed Plaintiff, WESLEY SWINDLE,to drive.

                                                    157.   Defendant, QUEST GLOBAL, INC., ci/b/a QUEST TRUCKING, knew that

                                            Defendants, YOKOHAMA TIRE CORPORATION a/lc/a YOKOHAMA, TA OPERATING,

                                            LLC,d/b/a TRAVELCENTERS OF AMERICA,LLC,(TCA),and TA TRUCK SERVICES were

                                            requiring the misuse of the Semi-Truck and placed Plaintiff to drive said vehicle.

                                                    158.   Defendant, QUEST GLOBAL,INC., d/b/a QUEST TRUCKING intentionally and

                                            recklessly caused Plaintiff's injuries by requiring him to drive the Semi-Truck when they knew

                                            that its use would cause this injury.

                                                    159.   Notwithstanding its duties, the Defendant, QUEST GLOBAL,INC., d/b/a QUEST

                                            TRUCKING by and through its employees, agents, servants, or employees was then and there

                                            guilty of one or more of the following willful and wonton acts and/or omissions:

                                                       a. Knowingly and intentionally permitted the Rubber Tires/Steering on the Semi-
                                                          Truck to remain in an unreasonably dangerous condition, which the Defendants
                                                          knew, or upon the reasonable exercise of care, would have known to have existed;
                                                       b. Knowingly and intentionally failed to repair, inspect, modify, or secure Rubber
                                                          Tires/Steering on the Semi-Truck despite having notice of an unreasonably
                                                          dangerous condition;
                                                       c. Knowingly and intentionally failed to install and use a functioning braking system
                                                          and weight distribution on the Semi-Truck and Rubber Tires/Steering which would
                                                          have prevented a hazard;
                                                       d. Knowingly and intentionally failed to install safety features to the Semi-Truck and
                                                          Rubber Tires/Steering to prevent a hazard;
                                                                                             38
                                            Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 45 of 52 PageID #:53
                                                                                                                        I 111111 1 1 1 1111 11111 11111 1 1 1 11111 1 1 1 1111 1111
                                                                                                                        *    5 0 0 8                 1    0 2 7 *



                                                    e. Knowingly and intentionally failed to inspect, maintain, install, and repair Rubber
                                                       Tires/Steering on the Semi-Truck to prevent a dangerous and hazardous condition;
                                                    f. Knowingly and intentionally failed to train and supervise an employee;
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                                    g. Knowingly and intentionally requiring an employee to use a Semi-Truck when the
                                                       Semi-Truck and Rubber Tires/Steering were dangerous and hazardous;
                                                    h. Knowingly and intentionally modified, altered, or maintained the Semi-Truck and
                                                       Rubber Tires/Steering in an unsafe and improper condition;
                                                    i. Knowingly and intentionally required Plaintiff to drive the Semi-Truck despite
                                                       knowledge that it had been modified, altered, repaired, inspected, produced, or
                                                       maintained in a dangerous and improper condition;
                                                    j. Knowingly and intentionally required a quota despite knowledge that the Semi-
                                                       Truck and Rubber Tires/Steering had been modified, altered, repaired, inspected,
                                                       produced, or maintained in a dangerous and improper condition;
                                                    k. Knowingly and intentionally improperly trained Plaintiff in order to increase
                                                       production;
                                                    1. Knowingly and intentionally staffed employees to drive the Semi-Truck including
                                                       the Plaintiff despite notice of dangerous and hazardous driving conditions;
                                                    m. Knowingly and intentionally staffed employees to drive the Semi-Truck including
                                                       the Plaintiff despite notice of OSHA violations;
                                                    n. Knowingly and intentionally staffed employees to drive the Semi-Truck including
                                                       the Plaintiff despite notice of its vehicles not receiving proper inspection and/or
                                                       repair; and
                                                    o. Was otherwise willful and wanton in its failures to properly secure, inspect,
                                                       maintain, repair, replace, or construct the Semi-Truck and Rubber Tires/Steering.

                                             160.       That as a direct and proximate result of the aforesaid, the Plaintiff, WESLEY

                                                SWINDLE, suffered diverse injuries, both internally and externally, of a permanent and

                                                lasting nature, which have caused and will continue to cause pain in body and mind; that

                                                the Plaintiff was caused to spend and in the future will be compelled to expend, large sums

                                                of money in endeavoring to be cured of said injuries; that the Plaintiff was caused to and

                                                did lose much time from his employment,thereby incurring losses oflarge sums of money;

                                                including wage loss and the Plaintiff has been and in the future will be prevented from

                                                attending to his usual affairs and duties.

                                                       WHEREFORE, Plaintiff, WESLEY SWINDLE, by and through his attorneys,

                                                SHERWOOD LAW GROUP LLC, hereby prays for judgment against Defendants,




                                                                                         39
                                            Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 46 of 52 PageID #:54
                                                    .
                                            •                                                                           I 11111111111111111111 1 1I I IIIIIIIIIIIIIIIIIII III
                                                                                                                        *    5 0 0 8              1   0 2 7           *



                                                QUEST GLOBAL, INC., d/b/a QUEST TRUCKING, for a sum of money in excess of

                                                Fifty Thousand Dollars ($50,000.00).
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                                             COUNT XIV: RENEE SWINDLE WILFUL AND
                                                         WANTON v. QUEST GLOBAL,INC., d/b/a QUEST TRUCKING

                                             161.        Plaintiff, RENEE SWINDLE,re-alleges paragraphs one(1)through eleven (11) of

                                                the General Allegations as one hundred sixty-one (161) of Count XIV.

                                             162.        On and before June 15, 2019, and at all relevant times, QUEST GLOBAL, INC.,

                                                d/b/a QUEST TRUCKING staffed employees for, owned, leased, maintained, possessed,

                                                operated and/or managed the Semi-Truck and Rubber Tires/Steering.

                                             163.        At the aforementioned time and place and prior thereto, QUEST GLOBAL,INC.,

                                                d/b/a QUEST TRUCKING, knowing its duty to maintain a safe Semi-Truck and Rubber

                                                Tires/Steering for employees and drivers, carelessly and negligently caused and permitted

                                                said Semi-Truck and Rubber Tires/Steering to become and remain in dangerous condition

                                                for persons driving the aforementioned vehicle.

                                             164.        QUEST GLOBAL, INC., d/b/a QUEST TRUCKING, knew, or in the exercise of

                                                ordinary care, should have known, that the Semi-Truck and Rubber Tires/Steering were in

                                                disrepair and posed a danger to property employees and drivers.

                                             165.        On or before June 15, 2019, QUEST GLOBAL,INC., d/b/a QUEST TRUCKING,

                                                had notice and knowledge that the Semi-Truck and Rubber Tires had malfunctioned and

                                                were not aligned, functioning, or otherwise repaired properly and in compliance with safety

                                                codes.

                                            166.         On or before June 15, 2019, QUEST GLOBAL,1NC., d/b/a QUEST TRUCKING,

                                                had notice and knowledge that the Semi-Truck and Rubber Tires were manufactured,




                                                                                        40
                                            Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 47 of 52 PageID #:55
                                                                                                                          1 1111111111 111111111111111 111111111111111 1111 1111
                                                                                                                          *    5    0 0 8           1    0 2 7           *



                                                produced,supplied,installed in a dangerous and hazardous condition and not in compliance

                                                with state and federal safety standards.
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                             167.      On or before June 15, 2019, Defendants, QUEST GLOBAL, INC., d/b/a QUEST

                                                TRUCKING, hired a third party or was otherwise responsible for the construction,

                                                installation, repair, inspection, and maintenance of the Semi-Truck and Rubber

                                                Tires/Steering.

                                             168.      On or about June 15, 2019, and at all relevant times, the Semi-Truck and Rubber

                                                Tires/Steering were not secure, safe for use, had a failed braking system, were inherently

                                                dangerous, not positioned or constructed to code, violated OSHA or other state or federal

                                                safety standards, and/or created an unnecessarily dangerous working environment for the

                                                Plaintiff, RENEE SWINDLE.

                                             169.      On or about June 15, 2019, and at all relevant times, Defendants, QUEST

                                                GLOBAL, INC., d/b/a QUEST TRUCKING, had knowledge or reasonably should have

                                                known that the Semi-Truck and Rubber Tires/Steering had been constructed and/or

                                                installed and/or maintained and/or repair and/or inspected in a negligent manner.

                                             170.      On or about June 15, 2019, and at all relevant times, Defendants, QUEST

                                                GLOBAL, INC., d/b/a QUEST TRUCKING, had knowledge or reasonably should have

                                                known that co-Defendants YOKOHAMA TIRE CORPORATION a/lc/a YOKOHAMA,

                                                TA OPERATING,LLC,d/b/a TRAVELCENTERS OF AMERICA,LLC,(TCA),and TA

                                                TRUCK SERVICES, had previously failed repairs, improperly installed equipment, or

                                                malfunctioning steering and wheels on the Semi-Truck.

                                            171.       Prior to June 15,2019, and at all relevant times, it was foreseeable that an individual

                                                such as Plaintiff, RENEE SWINDLE, would be driving the Semi-Truck with the Rubber

                                                Tires/Steering.
                                                                                           41
                                            Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 48 of 52 PageID #:56
                                                                                                                        1 111111 1111111111 11111 1E11 1 1 1 11111 1 1 1 1111 1111
                                                                                                                        *    5     0 0        8     1    0 2         7     *



                                             172.      At all relevant times, Defendants, QUEST GLOBAL, INC., d/b/a QUEST

                                                TRUCKING, had a duty to exercise reasonable care in the construction and/or installation
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                                and/or maintenance and/or repairs and/or inspection of the Semi-Truck and Rubber

                                                Tires/Steering and placement of its employees to use the Semi-Truck and Rubber

                                                Tires/Steering so as not to create an unreasonable risk of injury to foreseeable individuals

                                                such as Plaintiff, RENEE SWINDLE.

                                             173.      Defendant, QUEST GLOBAL,INC., D/B/A QUEST TRUCKING,knowingly and

                                                intentionally modified, altered, repaired, inspected, produced, or maintained the Semi-

                                                Truck and Rubber Tires/Steering in an unsafe and improper condition.

                                            174.       Defendant, QUEST GLOBAL,INC., d/b/a QUEST TRUCKING, knowingly and

                                                intentionally required Plaintiff to drive the Semi-Truck with the Rubber Tires/Steering

                                                despite knowledge that it had been modified, altered, repaired, inspected, produced, or

                                                maintained in a dangerous condition.

                                            175.       Defendant, QUEST GLOBAL, INC., d/b/a QUEST TRUCKING, knowingly and

                                                intentionally required a quota of Plaintiff despite knowledge that the Semi-Truck and

                                                Rubber Tires/Steering had been modified, altered, repaired, inspected, produced, or

                                                maintained in a dangerous condition.

                                            176.       Defendant, QUEST GLOBAL,INC., d/b/a QUEST TRUCKING, knowingly and

                                                intentionally improperly trained Plaintiffto use the Semi-Truck and Rubber Tires/Steering.

                                            177.       On June 15, 2019, Defendant, QUEST GLOBAL, INC., d/b/a QUEST

                                                TRUCKING, knew that the Semi-Truck and Rubber Tires/Steering were in an unsafe

                                               condition and intentionally required Plaintiff to work on the Semi Truck and meet a quota.

                                            178.       Said injury to Plaintiff was the type of injury that was expected and contemplated

                                               by Defendant, QUEST GLOBAL,INC.,d/b/a QUEST TRUCKING,when they knowingly
                                                                                        42
                                            • .
                                            Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 49 of 52 PageID #:57
                                                                                                                         1 1111111111111111111111111 11111111111111111111111
                                                                                                                         *   5 0 0 8              1   0 2 7 *



                                                and intentionally modified, altered, repaired, inspected, produced, or maintained the Semi-

                                                Truck and Rubber Tires/Steering in a dangerous condition.
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                             179.      Plaintiff's injury was not accidental, and occurred as a result of Defendant, QUEST

                                                GLOBAL,INC., d/b/a QUEST TRUCKING's, willful and wanton conduct.

                                             180.      Despite Defendant, QUEST GLOBAL, INC., d/b/a QUEST TRUCKING's,

                                                knowledge that the dangerous condition of the Semi-Truck and Rubber Tires/Steering

                                                would cause this exact injury, Defendant knowingly and intentionally required Plaintiff to

                                                drive the Semi-Truck.

                                             181.      Despite Defendant, QUEST GLOBAL, INC., d/b/a QUEST TRUCKING's,

                                                knowledge that the condition of the Semi-Truck and Rubber Tires/Steering would cause

                                                this exact injury, Defendant knowingly and intentionally improperly trained Plaintiff to

                                                drive the Semi-Truck in order to increase production and meet quotas.

                                            182.       Defendant, QUEST GLOBAL, INC., d/b/a QUEST TRUCKING, controlled the

                                                work, portions of the work, the production and/or production output of the Plaintiff,

                                                RENEE SWINDLE.

                                            183.       Defendant, QUEST GLOBAL,INC., d/b/a QUEST TRUCKING,intentionally and

                                                recklessly required Plaintiffto drive the Semi-Truck when they knew that other employees

                                                had become injured on vehicles which were not inspected, maintained, repaired, or

                                                controlled properly.

                                            184.       Defendant, QUEST GLOBAL, INC., d/b/a QUEST TRUCKING, knew that

                                                Defendants, YOKOHAMA             TIRE    CORPORATION          a/lc/a   YOKOHAMA, TA

                                                OPERATING, LLC, d/b/a TRAVELCENTERS OF AMERICA, LLC,(TCA), and TA

                                                TRUCK SERVICES,were misusing the Semi-Truck and Rubber Tires/Steering to increase

                                                production and intentionally and recklessly required Plaintiff to drive in unsafe conditions.
                                                                                         43
                                                      ‘1
                                            Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 50 of 52 PageID #:58
                                            .                                                              1 111111 II 11111 11111 11111 1111 1101 1 1 1 1111 1111
                                                                                                                                 *   5   0 0 8   1   0 2   7 *



                                             185.         Defendant, QUEST GLOBAL, INC., d/b/a QUEST TRUCKING, knew that the

                                                 Semi-Truck and Rubber Tires/Steering had been altered and/or was being misused, and
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                                 intentionally and recklessly placed Plaintiff, RENEE SWINDLE,to drive.

                                             186.        Defendant, QUEST GLOBAL, INC., d/b/a QUEST TRUCKING, knew that

                                                 Defendants, YOKOHAMA                TIRE      CORPORATION            a/lc/a   YOKOHAMA, TA

                                                 OPERATING, LLC, cl/b/a TRAVELCENTERS OF AMERICA, LLC,(TCA), and TA

                                                 TRUCK SERVICES were requiring the misuse of the Semi-Truck and placed Plaintiff to

                                                 drive said vehicle.

                                             187.        Defendant, QUEST GLOBAL,INC., d/b/a QUEST TRUCKING intentionally and

                                                 recklessly caused Plaintiffs injuries by requiring him to drive the Semi-Truck when they

                                                 knew that its use would cause this injury.

                                             188.        Notwithstanding its duties, the Defendant, QUEST GLOBAL,INC., d/b/a QUEST

                                                 TRUCKING by and through its employees, agents, servants, or employees was then and

                                                 there guilty of one or more of the following willful and wonton acts and/or omissions:

                                                     a. Knowingly and intentionally permitted the Rubber Tires/Steering on the Semi-
                                                        Truck to remain in an unreasonably dangerous condition, which the Defendants
                                                        knew, or upon the reasonable exercise of care, would have known to have existed;
                                                     b. Knowingly and intentionally failed to repair, inspect, modify, or secure Rubber
                                                        Tires/Steering on the Semi-Truck despite having notice of an unreasonably
                                                        dangerous condition;
                                                     c. Knowingly and intentionally failed to install and use a functioning braking system
                                                        and weight distribution on the Semi-Truck and Rubber Tires/Steering which would
                                                        have prevented a hazard;
                                                     d. Knowingly and intentionally failed to install safety features to the Semi-Truck and
                                                        Rubber Tires/Steering to prevent a hazard;
                                                     e. Knowingly and intentionally failed to inspect, maintain, install, and repair Rubber
                                                        Tires/Steering on the Semi-Truck to prevent a dangerous and hazardous condition;
                                                     f. Knowingly and intentionally failed to train and supervise an employee;
                                                     g. Knowingly and intentionally requiring an employee to use a Semi-Truck when the
                                                        Semi-Truck and Rubber Tires/Steering were dangerous and hazardous;
                                                     h. Knowingly and intentionally modified, altered, or maintained the Semi-Truck and
                                                        Rubber Tires/Steering in an unsafe and improper condition;


                                                                                              44
                                              Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 51 of 52 PageID #:59
                                                                                                                          1 111111 1 1 1 1110 11111 11111 1 1 1 11111 1 1 1 1111 1111
                                                                                                                          *    5     0 0         8     1    0 2 7 *



                                                      i. Knowingly and intentionally required Plaintiff to drive the Semi-Truck despite
                                                         knowledge that it had been modified, altered, repaired, inspected, produced, or
                                                         maintained in a dangerous and improper condition;
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                                      j. Knowingly and intentionally required a quota despite knowledge that the Semi-
                                                         Truck and Rubber Tires/Steering had been modified, altered, repaired, inspected,
                                                         produced, or maintained in a dangerous and improper condition;
                                                      k. Knowingly and intentionally improperly trained Plaintiff in order to increase
                                                         production;
                                                      1. Knowingly and intentionally staffed employees to drive the Semi-Truck including
                                                         the Plaintiff despite notice of dangerous and hazardous driving conditions;
                                                      m. Knowingly and intentionally staffed employees to drive the Semi-Truck including
                                                         the Plaintiff despite notice of OSHA violations;
                                                      n. Knowingly and intentionally staffed employees to drive the Semi-Truck including
                                                         the Plaintiff despite notice of its vehicles not receiving proper inspection and/or
                                                         repair; and
                                                      o. Was otherwise willful and wanton in its failures to properly secure, inspect,
                                                         maintain, repair, replace, or construct the Semi-Truck and Rubber Tires/Steering.

                                               189.      That as a direct and proximate result of the aforesaid, the Plaintiff, RENEE

                                                  SWINDLE, suffered diverse injuries, both internally and externally, of a permanent and

                                                  lasting nature, which have caused and will continue to cause pain in body and mind; that

                                                  the Plaintiff was caused to spend and in the future will be compelled to expend, large sums

                                                  of money in endeavoring to be cured of said injuries; that the Plaintiff was caused to and

                                                  did lose much time from his employment,thereby incurring losses of large sums of money;

                                                  including wage loss and the Plaintiff has been and in the future will be prevented from

                                                  attending to his usual affairs and duties.

                                                  WHEREFORE,Plaintiff, RENEE SWINDLE,by and through his attorneys, SHERWOOD

                                            LAW GROUP LLC, hereby prays for judgment against Defendants, QUEST GLOBAL,

                                            d/b/a QUEST TRUCKING,for a sum of money in excess of Fifty Thousand Dollars($50,000.00).




                                                                                           45
                                             Case: 1:21-cv-03509 Document #: 1-1 Filed: 06/30/21 Page 52 of 52 PageID #:60
                                                  .                                                             I 11111 1 1 1 1111 11111 11111 1 1 1 11111 1 1 1 1111 1111
                                                                                                                *    5 0 0            8     1    0 2         7 *



                                                                                      Respectfully Submitted,
FILED DATE: 5/26/2021 2:34 PM 2021L005423




                                                                                      SHERWOOD LAW GROUP,LLC
                                                                                       thzi-L 42 Xreetot,
                                                                                By:
                                                                                      BRETT N. KAPLAN
                                                                                      bnk@sherwoodlawgroup.com

                                            JASON H.SHERWOOD
                                            BRETT N. KAPLAN
                                            SHERWOOD LAW GROUP,LLC
                                            218 N. Jefferson, Suite #401
                                            Chicago, Illinois 60661
                                            Phone: 312.627.1650
                                            Fax: 312.648.9503
                                            Attorney No. 47294




                                                                                 46
